Exhibit 10.26

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

LEASE AGREEMENT

BETWEEN

RP GATEWAY, LLC, A GEORGIA LIMITED LIABILITY COMPANY

“LANDLORD”

AND

SYNAGEVA BIOPHARMA CORP., A DELAWARE CORPORATION

“TENANT”

AND FOLLOWING EXHIBITS

EXHIBIT “A” – LEGAL DESCRIPTION & SITE PLAN

EXHIBIT “B” – LANDLORD’S WORK & SPECIFICATIONS

EXHIBIT “B-1” – LANDLORD’S INTERIM COMPLETION WORK

EXHIBIT “B-2” – PROJECT SCHEDULE

EXHIBIT “B-3” – RESPONSIBILITY CHART RELATED TO CONSTRUCTION

EXHIBIT “B-4” – DOCUMENT DESIGN LIST FOR TENANT (REFERENCED IN EXHIBIT “B”)

EXHIBIT “C” – PROTECTIVE COVENANTS

EXHIBIT “D” – MAINTENANCE, REPAIR, AND REPLACEMENT OBLIGATIONS

EXHIBIT “E” – RIGHT OF FIRST REFUSAL

EXHIBIT “F” – NON-OFFICE AREA

LEASE DATED OCTOBER 22, 2013

 

1

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

   

CONTENTS

   PAGE #  

1.

 

PREMISES

     4   

2.

 

TERM

     4   

3.

 

RENTAL

     5   

4.

 

AGENT’S COMMISSION

     6   

5.

 

UTILITY BILLS

     6   

6.

 

USE OF PREMISES

     7   

7.

 

MAINTENANCE, REPAIRS & REPLACEMENTS

     7   

8.

 

TAXES

     9   

9.

 

DESTRUCTION OF OR DAMAGE TO PREMISES

     11   

10.

 

INSURANCE AND INDEMNITY

     12   

11.

 

GOVERNMENTAL ORDERS

     14   

12.

 

CONDEMNATION

     15   

13.

 

ASSIGNMENT AND SUBLETTING

     16   

14.

 

REMOVAL OF FIXTURES & EQUIPMENT

     16   

15.

 

EVENTS OF TENANT DEFAULT

     17   

16.

 

REMEDIES UPON DEFAULT

     17   

17.

 

EXTERIOR SIGNS

     18   

18.

 

ENTRY FOR CARDING, LANDLORD’S ACCESS, SECURITY

     19   

19.

 

RIGHT OF FIRST REFUSAL

     19   

20.

 

SNDA/ESTOPPEL

     19   

21.

 

NO ESTATE IN LAND

     21   

22.

 

HOLDING OVER

     21   

23.

 

ATTORNEY’S FEES AND HOMESTEAD

     21   

 

2

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

24.

 

RIGHTS CUMULATIVE

     22   

25.

 

WAIVER OF RIGHTS

     22   

26.

 

DISCLOSURE OF OWNERSHIP

     22   

27.

 

HAZARDOUS MATERIALS

     22   

28.

 

FIXTURES, ALTERATIONS & IMPROVEMENTS; SURRENDER

     24   

29.

 

PROMPT PAYMENTS

     25   

30.

 

SECURITY DEPOSIT

     25   

31.

 

OUTSIDE STORAGE

     26   

32.

 

NOTICES

     27   

33.

 

LANDLORD’S WORK

     28   

34.

 

LANDLORD’S LIABILITY

     31   

35.

 

LIEN INDEMNIFICATION

     32   

36.

 

TIME OF ESSENCE

     32   

37.

 

DEFINITIONS

     32   

38.

 

GOVERNING LAW

     33   

39.

 

COVENANT OF QUIET ENJOYMENT

     33   

40.

 

RENEWAL OPTIONS

     33   

41.

 

PROTECTIVE COVENANTS

     33   

42.

 

ENTIRE AGREEMENT

     34   

43.

 

ACCESS TO PREMISES PRIOR TO COMMENCEMENT DATE

     35   

44.

 

SELF-HELP

     35   

45.

 

CONFIDENTIALITY

     36   

46.

 

EFFECT OF TERMINATION OF LEASE

     36   

 

3

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

LEASE

THIS LEASE, made this 22nd day of October, 2013 (the “Effective Date”), by and
between RP GATEWAY, LLC, a Georgia limited liability company, first party
(hereinafter called “Landlord”); and SYNAGEVA BIOPHARMA CORP., a Delaware
corporation, second party (hereinafter called “Tenant”):

W I T N E S S E T H :

1. PREMISES

Landlord, for and in consideration of the rents, covenants, agreements, and
stipulations hereinafter mentioned, provided for and contained, to be paid, kept
and performed by Tenant, has leased and rented, and by these presents leases and
rents unto the said Tenant, and said Tenant hereby leases and takes upon the
terms and conditions which hereinafter appear, the real property containing
approximately twelve (12) acres located in Oconee County, Georgia, as more
particularly described on Exhibit “A” attached hereto and incorporated herein by
this reference (hereinafter called “Premises”), including two
(2) to-be-constructed buildings containing approximately 35,000 square feet
each, as depicted on the site plan attached as Exhibit “A”. As depicted on the
site plan, one of the buildings shall be known as the “APF Building” and one of
the buildings shall be known as the “MRF Building”.

2. TERM

The Tenant shall have the exclusive right to have and hold and use the Premises
and all appurtenances thereto (including without limitation all roadways and
parking areas located on the Premises) for a term (the “Term”) commencing on the
fifth (5th) day after the later to occur of (a) Landlord’s Interim Completion
Work (as defined below) is Substantially Complete (as defined below), and
(b) Landlord notifies Tenant that Landlord’s Interim Completion Work is
Substantially Complete (such date being the “Commencement Date”), and ending on
the last day of the calendar month that is one-hundred twenty-four (124) months
thereafter. For purposes hereof, “Landlord’s Interim Completion Work” shall mean
the work identified on Exhibit “B-1” attached hereto and incorporated herein by
this reference. For purposes hereof, Landlord’s Interim Completion Work shall be
“Substantially Complete” on the date and time that Landlord has completed
Landlord’s Interim Completion

 

4

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Work except for minor punch list items which do not interfere with Tenant’s work
or alterations on the APF Building. Notwithstanding the foregoing, Tenant shall
have a license to occupy the Premises upon execution of this Lease (the “Early
Occupancy Date”) in order for Tenant to begin constructing certain improvements
to the Premises (subject to any required approvals from Oconee County) pursuant
to Section 43 below.

3. RENTAL

Commencing on the Commencement Date, Tenant agrees to pay to Landlord rental as
follows:

 

Months 1 – 4

   $ 0.00 Monthly   

Months 5 – 16

   $ 36,167.00 Monthly   

Months 17 – 28

   $ 36,890.00 Monthly   

Months 29 – 40

   $ 37,628.00 Monthly   

Months 41 – 52

   $ 38,380.00 Monthly   

Months 53 – 64

   $ 39,148.00 Monthly   

Months 65 – 76

   $ 39,931.00 Monthly   

Months 77 – 88

   $ 40,730.00 Monthly   

Months 89 – 100

   $ 41,544.00 Monthly   

Months 101 – 112

   $ 42,350.00 Monthly   

Months 113 – 124

   $ 43,167.00 Monthly   

which rental shall be paid promptly on the first day of each month in advance
during the Term. The rental and any other amounts due by Tenant for any partial
calendar month shall be prorated based on the number of days in that month.
Notwithstanding anything to the contrary contained in this Lease, if Landlord’s
Work (as defined in Section 33 below) is not “substantially complete” (as
defined below) on or before the fourth (4th) monthly anniversary of the
Commencement Date (a) neither rental payments owed for Month 5 and subsequent
months, as applicable, pursuant to this Section 3 nor any other amounts due
under this Lease (except for utilities) shall commence until the fifth (5th) day
after the later to occur of (i) Landlord’s Work is substantially complete, and
(ii) Landlord notifies Tenant that Landlord’s Work is substantially complete
(the day the Month 5 rental commences is herein referred to as the “Rent
Commencement Date”), and (b) the Term shall be extended to expire on the last
day of the calendar month that is one-hundred twenty (120) months after the Rent
Commencement Date; provided, however, that nothing herein shall waive or
diminish Tenant’s rights to rent abatement pursuant to Section 33 below. Upon
the Rent Commencement Date, each of Landlord and Tenant agree to execute a
rental commencement certificate of similar document upon request of the other
party. For purposes of this Lease, Landlord’s Work shall be deemed
“substantially complete” at

 

5

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

such time as Landlord has completed Landlord’s Work except for the (a) fire
protection system, (b) minor punch list items that do not adversely affect the
use or occupancy of the Premises by Tenant or the conduct of the Tenant’s
business therein, and (c) any other items with Tenant’s written consent (not to
be unreasonably withheld) ((a), (b), and (c) are herein collectively referred to
as the “Remaining Landlord’s Work”). Unless otherwise agreed to by the parties
in writing and except for excused delays under Section 33 below, Landlord shall
use its best efforts to complete the Remaining Landlord’s Work on or before the
Project Completion Date (as defined in Section 33 below).

4. AGENT’S COMMISSION

Landlord represents and warrants, that it has not engaged any broker, finder or
any other person who would be entitled to any commission or fee in respect of
the execution of this Lease and any other transaction contemplated by this
Lease, and Landlord agrees to indemnify and hold harmless Tenant against and in
respect to any and all losses, liabilities or expenses which may be incurred by
Tenant as a result of any claim which may be asserted by any broker, finder or
other person on the basis of any arrangements or agreements made or alleged to
have been made on behalf of Landlord. Tenant represents and warrants, that it
has not engaged any broker, finder or any other person who would be entitled to
any commission or fee in respect of the execution of this Lease other than
Davidson Webster Associates, LLC (the “Broker”); and any other transaction
contemplated by this Lease; and agrees to indemnify and hold harmless Landlord
against and in respect to any and all losses, liabilities or expenses which may
be incurred by Landlord as a result of any claim which may be asserted by any
other broker, finder or other person on the basis of any arrangements or
agreements made or alleged to have been made on behalf of Tenant. Landlord shall
pay the commission and any other compensation due to Broker in connection with
this transaction pursuant to a separate agreement.

5. UTILITY BILLS

Commencing on the earlier of (i) the Commencement Date, and (ii) the date
Tenant’s contractor begins to install HVAC equipment onto the Premises, Tenant
shall pay all utility bills incurred by Tenant, including, but not limited to,
water, sewer, gas, electricity, fuel, light and heat bills for the Premises, and
Tenant shall pay all

 

6

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

charges for garbage collection services or other sanitary services rendered to
the Premises and used by Tenant in connection therewith. If Tenant fails to pay
any of said utility bills or charges for garbage collection or other sanitary
services, Landlord may pay the same and such payment shall be added to and
become part of the next rental payment due under this Lease.

6. USE OF PREMISES

Tenant shall have the right to use the Premises twenty-four (24) hours per day,
seven (7) days per week for office, warehouse, manufacturing, and research
facility purposes[*]                                          and uses ancillary
thereto, and for any other uses permitted by applicable laws. The Premises shall
not be used for any illegal purposes, or in any manner to create a nuisance or
trespass, or in any manner to change its current operation the result of which
would be to materially change the insurance rating on the Premises, unless
Tenant agrees to pay any increase in such insurance.

7. MAINTENANCE, REPAIRS AND REPLACEMENTS

A. Landlord. Landlord agrees to keep in good order and repair, and replace when
reasonably prudent, the items set forth on Exhibit “D” attached hereto and
incorporated herein, except to the extent that such repairs and replacements are
rendered necessary by the negligence or actions of Tenant, its agents, employees
or invitees. As of the date that Landlord completes Landlord’s Work, Tenant
shall receive exclusive control of the Premises and Landlord shall be under no
obligation to inspect the Premises. Tenant shall promptly report in writing to
Landlord any defective conditions actually (not constructively) known to it
which Landlord is required to repair, maintain or replace, and failure to do so
shall make Tenant responsible for any increased costs which Landlord incurs due
to Tenant’s failure to promptly notify Landlord of such defective conditions
actually known to it.

B. Tenant. Tenant shall perform all maintenance and repairs of the buildings on
the Premises listed on Exhibit “D” attached hereto, and shall make all necessary
replacements to such items when reasonably necessary, except to the extent that
such repairs and replacements are rendered necessary by the

 

7

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

negligence or actions of Landlord, its agents, employees or invitees. Tenant
shall, at Tenant’s sole cost and expense, put, keep, replace, maintain and
repair such items so that at all times such items are in good order and repair,
and Tenant shall not cause or permit any waste or deterioration to the Premises,
except ordinary wear and tear.

In the event Tenant fails to commence and diligently prosecute to completion any
repairs or maintenance as required by this Lease within five (5) business days
after notice thereof from Landlord, the Landlord may, but shall not be obligated
to, make said repairs or perform such maintenance, and bill Tenant for the cost
of the same. Said amount shall be paid by Tenant within thirty (30) days as part
of the rental due thereon.

Tenant agrees to maintain a service contract on all heating, ventilating, and
air conditioning equipment on the Premises with a reputable HVAC contractor
throughout the Term and any extension thereof. Tenant further agrees that,
except as otherwise set forth in Section 28 below, it shall not disturb the
integrity and support provided by any demising wall and shall, at its sole cost
and expense, promptly repair any damage or injury to any demising wall caused by
Tenant or its employees, agents or invitees to the extent required pursuant to
this Section 7.

Except as necessary or prudent for Landlord to complete Landlord’s Work,
Landlord shall not disturb any trees, plants, or other vegetation on the
Premises or buffering the visibility of the Premises. Tenant agrees, at Tenant’s
expense, to maintain the landscaping as required in Exhibit “D” attached hereto
in good order and repair throughout the Term, reasonable wear and tear excepted.
In the event Tenant fails to commence and diligently prosecute to completion any
such items of landscaping in such condition within five (5) business days after
notice of such failure from Landlord, the Landlord may, but shall not be
obligated to, perform such work and bill Tenant for the cost of same. Said
amount shall be paid by Tenant within thirty (30) days as part of the rental due
thereon.

In connection with the administration of this Lease, Tenant further agrees to
pay Landlord a property management fee equal to $3,600 per year, payable in
equal monthly installments of $300 at the same time monthly rental is paid by
Tenant.

 

8

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

8. TAXES

Commencing on the Commencement Date and continuing throughout the Term, Tenant
shall, without notice or demand, as additional rent, pay and discharge on or
before the last day on which the same may be paid without penalty, all real
estate taxes, together with all interest and penalties hereon, which shall or
may on or after the Commencement Date be levied, assessed or imposed on or
become a lien upon or become due or payable out of or for or by reason of the
Premises or any part thereof, or the improvements located thereon, or any
buildings, appurtenances, or equipment now or hereafter erected or placed
thereon or therein or any part thereof (in no event will Tenant be responsible
for any such real estate taxes or penalties attributed to any periods of time
prior to the Commencement Date); provided, however, if at any time after the
Commencement Date, any taxes are levied or assessed by virtue of any future
laws, ordinances, requirements, orders, directions, rules or regulations of the
federal, state, county and city or local governments or other governmental
authorities in lieu of or as a substitute for, in whole or in part, real estate
taxes to be paid by Tenant pursuant to this Section 8 above, such taxes shall
constitute shall be paid by Tenant. Tenant shall further pay and discharge on or
before the last day on which the same may be paid without penalty, all
assessments, rates and charges, sanitary assessments, and other governmental
impositions and charges of every kind and nature whatsoever, extraordinary as
well as ordinary, and each and every installment thereof, together with all
interest and penalties hereon, which shall or may during the Term be levied,
assessed or imposed on or become a lien upon or grow due or payable out of or
for or by reason of the Premises or any part thereof, or the improvements
located thereon, or any buildings, appurtenances, or equipment now or hereafter
erected or placed thereon or therein or any part thereof. All taxes assessed or
imposed in lieu of or in addition to the foregoing, shall be paid by Tenant,
together with all interest and penalties thereon, under or by virtue of all
present or future laws, ordinances, requirements, orders, directions, rules or
regulations of the

 

9

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

federal, state, county and city or local governments and of all other
governmental authorities whatsoever. Tenant shall pay all taxes and assessments
which shall, prior to or during the Term be levied, assessed, imposed, or become
a lien upon the personal property of Tenant located upon the Premises. Tenant
shall, within thirty (30) days after the time above provided for the payment by
Tenant thereof, produce and deliver to Landlord reasonably satisfactory evidence
of such payment.

All such taxes and assessments for the tax years in which the Term shall
commence and terminate shall be equitably prorated between Landlord and Tenant.

Tenant shall have the right to contest or review in good faith by legal
proceedings, or in such other manner as it may deem suitable (which, if
instituted, Tenant shall conduct at its own expense, and free of any expense to
Landlord, and, if necessary, in the name of Landlord), any taxes, assessment,
rate or charge, sanitary assessment, or other governmental imposition or charge
aforementioned. Notwithstanding the foregoing Tenant shall promptly pay all such
items if at any time the Premises or any part thereof shall be in reasonable
danger of being foreclosed upon by reason of such nonpayment of taxes. The legal
proceedings herein referred to shall include appropriate proceedings for review
of tax assessments and appeals from orders therein and appeals from any
judgment, decrees or orders, but all such proceedings shall be begun as soon as
reasonably possible after the imposition or assessment of any contested items
and shall be prosecuted to adjudication with reasonable dispatch unless and
until Tenant notifies Landlord that it intends to cease or terminate such
appeals or proceedings. In the event of any reduction, cancellation or
discharge, Tenant shall pay the amount finally levied or assessed against the
Premises or adjudicated to be due and payable on any such contested items and if
there shall be any refund with respect thereto, the party paying the same shall
be entitled to the same.

It is the intention of the parties that Landlord shall receive the rent referred
to in Section 3 above free from all amounts that, by the provisions of this
Section 8, are made payable by Tenant and that Tenant shall pay all costs,
charges, expenses and damages in connection therewith, except to the extent that
such costs, charges, expenses and damages are caused by a failure of Landlord to
promptly provide a tax bill to Tenant (if such tax bills are sent directly to
Landlord instead of Tenant).

 

10

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Nothing herein contained shall be construed to require Tenant to pay any
inheritance, estate, succession, transfer, gift, franchise, income, profit or
excess profit, capital stock, capital levy, corporate or incorporated business
tax or other similar tax that is or may be imposed upon Landlord, its successors
or assigns, or upon the rent payable by Tenant unless such taxes shall be levied
instead and in lieu of real estate taxes upon the real property and improvements
hereby demised.

9. DESTRUCTION OF OR DAMAGE TO PREMISES

In the event that all or any part of the buildings on the Premises shall be
damaged or destroyed as a result of fire or other casualty, (a) and such damage
or destruction, in tenant’s reasonable judgment, materially adversely affects
the operation of Tenant’s business in the Premises and occurs during the last
year of the Term, Tenant shall have the right to terminate this Lease by
providing written notice of such termination to Landlord within one-hundred
(100) days after the date of such casualty; and (b) in all events Tenant shall
use commercially reasonable efforts to restore, rebuild and/or replace the
Landlord’s Work to the same or better condition that existed on the date of such
damage or destruction (it being understood and agreed that Tenant shall have no
obligation to restore, rebuild or replace any of Tenant’s or other improvements
on the Premises other than Landlord’s Work). Tenant shall have the right to use
all insurance proceeds payable in connection with any such damage or destruction
to so restore, rebuild and/or replace Landlord’s Work and any other improvements
on the Premises (including without limitation the Premises and Tenant’s
improvements and personal property therein). If Tenant elects to terminate this
Lease pursuant to this Section 9 above, Tenant shall transfer to Landlord an
amount of the insurance proceeds actually received by Tenant for damage or
destruction attributable to Landlord’s Work to the extent Tenant has not
restored, rebuilt or replaced Landlord’s Work; the remainder of such insurance
proceeds shall be transferred to and become the property of Tenant. In the event
Tenant is obligated to restore, rebuild and/or replace Landlord’s Work pursuant
to this Section 9, Landlord shall cooperate with Tenant in connection with such
efforts by Tenant, including without limitation by executing permitting and
other

 

11

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

documentation related to such restoration, rebuilding, and/or replacement. In
the event that Landlord obtains mortgage financing or otherwise encumbers all or
any portion of the Premises, such mortgage or other encumbrance shall not
interfere with Tenant’s rights or Landlord’s obligations set forth in this
Section 9. Notwithstanding anything to the contrary contained in this Lease,
Tenant shall have the right to receive and keep, as its sole and exclusive
property, any and all insurance proceeds from Tenant’s insurance company for
Tenant’s equipment, personal property, and the improvements installed by or on
behalf of Tenant. Rental shall not abate in the event of any casualty (it being
the intent that Tenant shall carry business interruption insurance to insure
that Landlord receives monthly rent payments). Notwithstanding anything to the
contrary contained herein, Tenant shall have no right to terminate this Lease if
such damage or destruction is caused by the negligence or willful misconduct of
Tenant or its agents, employees, or invitees.

10. INSURANCE AND INDEMNITY

Throughout the Term Lease, Tenant, at Tenant’s own cost and expense and as
additional rent shall:

 

  (a)

Keep, at a minimum, the buildings and ail other improvements related to
Landlord’s Work, including all fixtures, insured against loss or damage by fire
with extended coverage, all such insurance to be in an aggregate amount which
shall be not less than one hundred percent (100%) of the full replacement value
of Landlord’s Work, without deduction for depreciation, and all such insurance
shall be carried with such insurance companies and in such form as shall be
reasonably satisfactory to Landlord, and Tenant shall provide Landlord with a
certificate of insurance evidencing such coverage as required in this Section 10
below. Deductibles, if any, shall be an obligation of the Tenant and in no case
more than Fifty Thousand and 00/100 Dollars ($50,000.00). If Tenant fails to
provide documentation of insurance coverage on Landlord’s Work as required
herein, and such failure is not cured within three (3) business days after
notice from Landlord to Tenant, Landlord shall have the right to provide such
coverage on behalf of Tenant at a cost not to exceed Landlord’s actual

 

12

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

  cost for such coverage for so long as Tenant does not procure such coverage.
In such event, Landlord shall bill Tenant for the cost of same and such amount
shall be paid by Tenant within thirty (30) days as part of the rental due
thereon. Landlord (and any mortgagee of Landlord if Landlord provides notice to
Tenant) shall be named as loss payee on such policy.

 

  (b) Provide and keep in force a general public liability insurance policy with
an insurance company authorized to do business in the State of Georgia. Such
policy shall name the Landlord as an additional insured, and shall be in the
amount of not less than Three Million Dollars ($3,000,000) with respect to any
one accident, Three Million Dollars ($3,000,000) with respect to injury or death
of any one person and One Million Dollars ($1,000,000.00) with respect to damage
to property; provided, however, that such policy may be in a lesser amount if an
excess liability policy or policies are carried by Tenant in such amounts that
the effect of the aggregate coverage is as stated above. Such policy shall cover
the entire Premises as well as the streets, roads, avenues and sidewalks
included therein, and the Tenant shall provide the Landlord with a certificate
of such insurance as required in this Section 10.

 

  (c) Provide and keep in force a business interruption insurance policy to
insure that Landlord continues to receive its monthly rent payments in the event
the Premises become unusable for any reason.

All insurance provided by Tenant as required by this Section 10 shall include
the interest of the Landlord and any first mortgagee of the Premises, as their
respective interests may appear, and in such form as shall be reasonably
satisfactory to Landlord and Tenant. All policies shall provide that loss, if
any, payable thereunder with regard to coverage for Landlord’s Work, shall be
payable to Landlord and to the holder of such mortgage, as their respective
interests may appear.

Tenant shall deliver to Landlord customary certificates evidencing that all of
the required insurance is in effect no later than the Early Occupancy Date. At
least ten (10) days prior to the expiration of each such policy, Tenant shall
deliver to Landlord the new certificate for renewal insurance.

 

13

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Tenant shall not violate or knowingly permit to be violated any of the
conditions or provisions of such policy. Tenant and Landlord shall cooperate in
connection with the collection of any insurance monies that may be due in the
event of loss.

Each such policy (including renewal insurance) or certificate therefore issued
by the insurer shall contain an agreement by the insurer that such policy shall
not be canceled without at least thirty (30) days prior written notice to
Landlord.

Any insurance provided for in this Section 10 may be effected by a policy or
policies of blanket insurance; provided, however, that the amount of the total
insurance shall be such as to furnish in protection the equivalent of separate
policies in the amounts herein required, and provided further that in all other
respects, any such policy or policies shall comply with the other provisions of
this Lease.

Except as otherwise provided or limited in this Lease and except with respect to
any claims for damages or property caused by the negligence or willful
misconduct of Landlord or default of Landlord’s obligations set forth in this
Lease, Tenant agrees to, and hereby does, indemnify and save Landlord harmless
against all claims for damages to persons or property by reason of Tenant’s use
or occupancy of Premises (including all appurtenances), and all expenses,
incurred by Landlord as a result thereof, including reasonable attorney’s fees
actually incurred and court costs. Except as otherwise specifically set forth or
limited in this Lease, Landlord agrees to, and hereby does, indemnify and save
Tenant harmless against all loss, expense, and claims for damages to persons or
property by reason of Landlord’s use or occupancy or access to the Premises or
Landlord’s default of its obligations under this Lease, and all expenses,
incurred by Tenant as a result thereof, including reasonable attorney’s fees
actually incurred and court costs.

11. GOVERNMENTAL ORDERS

Tenant agrees, at its own expense, promptly to comply with all laws and
requirements of any legally constituted public authority during the Term with
respect to its use of the Premises. In connection therewith, Tenant shall be
responsible to perform or make any repairs, alterations or improvements to the
Premises in order to comply with any applicable laws or requirements that are
required (i) as a result of any alterations

 

14

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

performed or to be performed by Tenant, (ii) to accommodate Tenant’s employees
with disabilities, (iii) as a result of Tenant’s specific use or occupancy of
the Premises (as opposed to uses or occupancy of the Premises generally by
tenants or occupants, for which Landlord shall be responsible as set forth
below), or (iv) as a result of any breach by Tenant of any of Tenant’s covenants
or agreements under this Lease. If any repairs, alterations, or improvements to
the Premises are required to be made to the Premises in order to comply with any
new laws or requirements or changes to existing laws or requirements of any
legally constituted public authority during the Term with respect to the
Premises that is not listed in subsections (i)-(iv) above, then Landlord shall
promptly perform or make such repair, alteration, or improvement.

12. CONDEMNATION

If the whole of the Premises, or such portion thereof as will in Tenant’s
reasonable judgment materially adversely affects the operation of Tenant’s
business, be condemned or taken by eminent domain or similar proceeding by any
legally constituted authority for any public use or purpose, then Tenant shall
have the option to terminate this Lease within thirty (30) days after the date
that title is transferred from Landlord as a result of such condemnation, taking
by eminent domain or similar proceeding and, if this Lease is so terminated,
rental and other charges under this Lease shall be prorated as of said date. Any
such termination shall be without prejudice to the rights of either Landlord or
Tenant to recover compensation and damage caused by such condemnation or taking
eminent domain or similar proceeding. If Tenant does not so terminate this
lease, rental and other charges under this Lease shall be equitably reduced.
Landlord and Tenant agree that they shall not have any rights to any award made
to the other by any authority related to such condemnation or taking by eminent
domain or similar proceeding notwithstanding the termination of the Lease as
herein provided. If Landlord receives notice of any pending or threatened
condemnation or taking by eminent domain or similar proceeding, Landlord shall
promptly deliver a copy of such notice to Tenant. Similarly, if Tenant receives
notice of any pending or threatened condemnation or taking by eminent domain or
similar proceeding, Tenant shall promptly deliver a copy of such notice to
Landlord.

 

15

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

13. ASSIGNMENT AND SUBLETTING

Tenant shall not assign or sublease the Premises, or any part thereof, to others
without the written consent of Landlord, which consent shall not be unreasonably
withheld or delayed. Assignees or sublessees of Tenant may, at the option of
Landlord, become directly liable to Landlord, jointly and severally with Tenant,
for all of such assignee’s or subtenant’s obligations under its assignment or
sublease during assignee’s or sublessee’s occupancy in the Premises. Tenant will
be responsible for notifying assignees or sublessee’s of the provisions of this
Section 13.

Notwithstanding the foregoing provision mandating written consent of Landlord
for assignments or subleases, Tenant shall have the right to assign or sublease
all or any part of the Premises without obtaining Landlord’s consent to any
entity which controls or is controlled by or under common control with Tenant,
or any corporation or entity which results from the merger or consolidation with
Tenant or to which Tenant sells all or substantially all of its assets. Sale or
transfer of Tenant’s stock on a public stock exchange shall not be deemed to be
assignment for purposes of this Section 13.

Notwithstanding any assignment or sublease, Tenant shall remain primarily liable
to Landlord under this Lease, it being understood and agreed that nothing
contained in this Section 13 (and no Landlord consent in the future) shall be
construed to release Tenant from its obligations under this Lease.

14. REMOVAL OF EQUIPMENT

Tenant shall prior to the expiration of this Lease or any renewal thereof remove
any and all equipment which Tenant is required to remove pursuant to Section 28
below and, in connection with such removal, Tenant shall repair to the extent
reasonably practical all damage to Landlord’s Work caused by such removal such
that Landlord’s Work is restored to the condition in was in at the time of its
completion, ordinary wear and tear excepted (and in no event shall Tenant be
required to paint or repaint any portion of Landlord’s Work or to repair or
replace materials that are not reasonably available for purchase in Georgia).

Landlord shall have the right to store or dispose of any of Tenant’s property
remaining on the property after the termination of this Lease or any extension
or renewal thereof. Any such property shall be considered Landlord’s property
and title thereto shall vest in Landlord.

 

16

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

15. EVENTS OF DEFAULT

The happening of any one or more of the following events (hereinafter any one of
which may be referred to as an “Event of Default”) during the Term, or any
renewal or extension thereof, shall constitute a breach of this Lease on the
part of the Tenant: (1) Tenant fails to pay the rental as provided for herein
within ten (10) days after receiving written notice from Landlord that such
payment is overdue; (2) Tenant abandons the Premises and fails to satisfy its
obligations set forth in this Lease after any applicable notice and cure
periods; (3) Tenant fails to comply with or abide by and perform any other
obligation imposed upon Tenant under this Lease after thirty (30) days’ notice
from Landlord of such failure (provided that, if such failure cannot reasonably
be cured within said 30 days and Tenant commences and diligently prosecutes a
cure to such failure within said 30 days, Tenant shall have such additional time
as is reasonable (up to a maximum of ninety (90) days from the date of
Landlord’s notice) to effect such cure and an Event of Default shall not be
deemed to have occurred); (4) Tenant is adjudicated bankrupt; (5) A receiver is
appointed for Tenant’s property and such receiver is not removed within ninety
(90) days after written notice from Landlord to Tenant to obtain such removal;
(6) Tenant, either voluntarily or involuntarily, takes advantage of any debtor
relief proceedings under any present or future law, whereby the rent or any part
thereof is, or is proposed to be, reduced or payment thereof deferred, provided
that if Tenant terminates any such involuntary proceedings within ninety
(90) days, an Event of Default shall not be deemed to have occurred; (7) Tenant
makes an assignment for benefit of creditors; or (8) A material portion of
Tenant’s effects are levied upon or attached under process against Tenant
causing Tenant to be unable to satisfy its obligations under this Lease and such
levy or attachment is not satisfied or dissolved within ninety (90) days after
written notice from Landlord to Tenant to obtain satisfaction thereof.

16. REMEDIES UPON DEFAULT

Upon the occurrence of any Event of Default, Landlord may pursue any one or more
of the following remedies, separately or concurrently, without any notice
(except as specifically provided hereafter) and without prejudice to any other
remedy herein provided or provided by law: (a) terminate this Lease by giving
written notice to Tenant and, upon such termination, Landlord shall be entitled
to recover from the Tenant damages in an

 

17

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

amount equal to all rental which is then due and which would otherwise have
become due throughout the remaining Term (exclusive of any unexercised renewal
terms), as if this Lease had not been terminated, after discounting such amount
to present value using a discount factor of six percent (6%) and giving credit
for the fair market rental value of the Premises (taking into account the
average vacancy period for real property in the Athens, Georgia market area) for
the remainder of the then-current term (exclusive of any unexercised renewal
terms) (it being agreed that the foregoing remedy shall not be considered a
penalty); or (b) without terminating this Lease, Landlord may enter upon and
rent the Premises, in whole or in part, at the best price obtainable using
commercially reasonable efforts (which for purposes hereof shall be deemed
satisfied if Landlord engages a licensed commercial real estate brokerage firm),
for any term Landlord deems proper, with Tenant being liable on a month-to-month
basis to Landlord for the deficiency, if any, between Tenant’s rent hereunder
for remainder of the then-current term and the price obtained by Landlord for
reletting. Landlord shall use commercially reasonable efforts to mitigate its
damages caused by Tenant’s default (which for purposes hereof shall be deemed
satisfied if Landlord engages a licensed commercial real estate brokerage firm);
or (c) Landlord may exercise any other remedy available at law or in equity.
Notwithstanding the foregoing, upon the occurrence of an Event of Default and
the exercise of Landlord’s rights set forth in subparagraph (b) above, Tenant
shall have a right to engage its own commercial real estate broker to market the
Premises for rent in order to identify a tenant to rent the Premises and
Landlord agrees to cooperate with Tenant in connection therewith, including
without limitation by providing access to the Premises for prospective tenants
to view the Premises within a reasonable time after request therefor by Tenant
and by otherwise acting in good faith and in a commercially reasonable manner to
review and accept or reject prospective applications proffered by Tenant (it
being understood that Landlord shall have the right to exercise commercially
reasonable business judgment when accepting or rejecting any prospective
applications).

17. EXTERIOR SIGNS

Tenant shall have the right to install signage on the Premises, provided such
signage is in compliance with applicable law. Any and all signs placed on the
Premises by Tenant shall be maintained in compliance with applicable law, and
the Tenant shall be responsible to Landlord for any damage caused by
installation, use or maintenance of said signs. Tenant, upon the expiration of
this Lease and any extension or renewal thereof, shall remove such signs and
agrees upon removal of said signs to repair all damage incident to such removal.

 

18

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

18. ENTRY FOR CARDING, LANDLORD’S ACCESS, SECURITY

Landlord may card the Premises “For Rent” or “For Sale” no earlier than one
hundred eighty (180) days before the termination of this Lease. Landlord may
enter the Premises during business hours upon forty-eight (48) hours prior
notice to Tenant to exhibit same to (a) prospective tenants no earlier than one
hundred eighty (180) days before the termination of this Lease, and (b) lenders
(existing or prospective) and prospective purchasers. Notwithstanding anything
to the contrary contained in this Lease (y) except in the event of emergencies
where prior notice to Tenant is impractical, Landlord shall not enter the
Premises for any reason or at any time except for Landlord to make repairs or
replacements to, or to maintain, the Premises as required by this Lease after
Tenant notifies Landlord that such repairs, replacements, or maintenance is
needed, and (z) if Landlord desires access to the Premises pursuant to this
Section 18 or pursuant to any other Section of this Lease or otherwise, Landlord
and Tenant shall reasonably cooperate with each other to establish a mutually
agreeable time for such access by Landlord. Tenant shall have the right (but not
the obligation) to install a key-card system to control access to the Premises,
security cameras, and any other security measures desired by Tenant to protect
the Premises and control access thereto, subject to Section 28 below.

19. RIGHT OF FIRST REFUSAL

Tenant shall have a right of first refusal to purchase the Premises pursuant to
the terms and condition set forth in Exhibit “E” attached hereto.

20. SNDA/ESTOPPEL

Landlord represents and warrants to Tenant that no Deed to Secure Debt or other
similar lien encumbers the Premises as of the Effective Date. Landlord shall
have the right to place a Deed to Secure Debt (or similar instrument) against
the Premises for a loan to be obtained by Landlord, in which case Tenant agrees
to subordinate its interest in this Lease to such loan instrument provided that
a commercially reasonable

 

19

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

subordination, non-disturbance and attornment agreement from the applicable
lender reasonably acceptable to Tenant is recorded in the applicable registry of
deeds. Tenant agrees to respond to a request by Landlord hereunder within ten
(10) business days after written notice from Landlord. In addition, Tenant
agrees that if Tenant sends a notice of Landlord’s default under any of the
terms of this Lease to Landlord that Tenant will also send a copy of any such
notice to the holder of the Deed to Secure Debt (provided Tenant receives
written notice that such holder exists and the name and address of such lender),
and in the event any notice specifies some default on the part of Landlord, and
Landlord fails to cure such default within the time period Landlord is required
to cure such default pursuant to this Lease, Tenant agrees to afford the holder
of the Deed to Secure Debt a reasonable period of time (such period of time to
commence on the date that Tenant sends notice of Landlord’s default to such
holder) to effect a cure of such default for and on behalf of Landlord, which
reasonable period of time shall in no event exceed (a) thirty (30) days longer
than the period of time by which Landlord is required to cure such default
pursuant to this Lease, or (b) the same period of time by which Landlord is
required to cure such default pursuant to this Lease if such default creates an
emergency, affects the health or safety of the occupants of the Premises,
materially adversely affects the ability of Tenant to operate its business in
the Premises, or is reasonably likely to cause injury to persons or damage to
the Premises or material damage to Tenant’s equipment or property.
Notwithstanding the foregoing to the contrary, in the event that Landlord does
not provide to Tenant the name and address for any lender to which Tenant is
required to deliver notice pursuant to this Section 20 within five (5) business
days after receipt of a written request therefor from Tenant (if no
subordination, non-disturbance and attornment agreement exists), Tenant shall
not be required to deliver any notice of default to such lender pursuant to this
Section 20. Tenant agrees to execute such commercially reasonable documents as
may be reasonably required by the lending agency making such loan, provided such
documents do not invalidate or decrease Tenant’s rights hereunder or impose any
liability or monetary or material obligations on Tenant. Within ten
(10) business days after written request from Landlord or Tenant, the other
party shall execute, acknowledge and deliver a statement in writing
(i) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease, as so modified, is in full force

 

20

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

and effect), the dates to which rental and any other charges payable by Tenant
hereunder are paid in advance, if any, and the amount of the Security Deposit
(as defined below), (ii) acknowledging that there are not, to their knowledge
any uncured defaults on the part of the other hereunder (or specifying such
defaults if any are claimed), and (iii) in case of a transfer of Landlord’s
interest, attorning to the transferee pursuant to all the terms and conditions
of this Lease. The parties hereby acknowledge and agree that prospective lending
agencies, transferees, or other applicable party may rely on the statement.

21. NO ESTATE IN LAND

This Lease shall create the relationship of Landlord and Tenant between the
parties hereto; no estate shall pass out of Landlord. Tenant has only a
usufruct, not subject to levy and sale and not assignable by Tenant except as
otherwise set forth in this Lease.

22. HOLDING OVER

If Tenant remains in possession of the Premises after the expiration of the term
hereof, with Landlord’s acquiescence and without any express agreement of
parties, Tenant shall be a tenant at will at one hundred twenty-five percent
(125%) of the rental rate which is in effect at end of the Term; and there shall
be no renewal of this Lease by operation of law. If Tenant remains in possession
of the Premises after expiration of the term hereof without Landlord’s
acquiescence, and Landlord notifies Tenant in writing on or before the
expiration of the term hereof that Landlord does not so acquiesce, then Tenant
shall be a tenant at sufferance and, commencing on the date following the date
of such expiration, the monthly rental payable pursuant to Section 3 hereof
shall, for each month or fraction thereof during which Tenant so remains in
possession, be twice the monthly rental otherwise payable under Section 3
hereof.

23. ATTORNEY’S FEES AND HOMESTEAD

If any rent or other sum due and payable under this Lease is collected by or
through an attorney at law, Tenant agrees to pay Landlord’s reasonable
attorney’s fees in connection with such collection. If Landlord or Tenant brings
an action in law or in equity to enforce the terms and provisions of this Lease,
the prevailing party as determined by the court in such action shall be entitled
to recover reasonable attorneys’ fees actually incurred and court costs. Tenant
waives all homestead rights and exemptions which Tenant may have under any law
as against any obligation owing under this Lease.

 

21

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

24. RIGHTS CUMULATIVE

All rights, powers and privileges conferred hereunder upon parties hereto shall
be cumulative and not restrictive of those given by law.

25. WAIVER OF RIGHTS

No failure of Landlord or Tenant to exercise any of its rights or remedies in
connection with this Lease, or to insist upon strict compliance by the other of
its obligations in this Lease, and no custom or practice of the parties at
variance with the terms hereof, shall constitute a waiver of such right, remedy
or obligation to demand exact compliance with the terms hereof.

26. DISCLOSURE OF OWNERSHIP

The owner of the Premises is RP GATEWAY, LLC, a Georgia limited liability
company, which has an address of 4920 North Royal Atlanta Drive, Tucker, Georgia
30084, and the person authorized to manage the Premises is Elbert Rivers, whose
address is 4920 North Royal Atlanta Drive, Tucker, Georgia. Service of process
and demands and notices as to the Landlord shall be sent in accordance with
Section 32 below.

27. HAZARDOUS MATERIALS

Tenant shall not use, store or dispose in or on, the Premises, any Hazardous
Material (as defined below) except in compliance with all applicable laws.
Tenant shall (a) promptly remediate a Release of Hazardous Materials caused by
Tenant, its agents, employees or invitees to the extent required by applicable
laws, and (b) indemnify and hold Landlord harmless from any and all claims,
demands, liabilities, costs, expenses, penalties, damages and losses resulting
from such Release of Hazardous Materials on the Premises, including, without
limitation, reasonable attorney’s fees actually incurred. Landlord shall
(y) promptly remediate a Release of Hazardous Materials not caused by Tenant,
its agents, employees or invitees to the extent required by applicable laws, and
(z) indemnify and hold Tenant harmless from any and all claims, demands,
liabilities, costs, expenses, penalties, damages and losses resulting from such
Release of

 

22

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Hazardous Materials if such Release was caused by Landlord. Notwithstanding the
foregoing, in the event that Landlord or Tenant are obligated to remediate a
Release or to indemnify the other pursuant to this Section 27, the parties will
work in good faith and cooperate with each other in connection with any such
remediation, provided that the party not responsible for the remediation or
indemnity shall not be obligated to incur any material cost in connection with
such good faith and cooperation. Tenant and Landlord further covenant that they
will not (a) bury nor inject, nor pour upon the surface or in or upon the
Premises or into any public or private sewer or drainage facility, any Hazardous
Material in violation of law, or (b) dig, drill or bore below ground level, nor
install any underground storage tanks except as required by law or other
government authority without the prior written consent of the other, which
consent shall not be unreasonably withheld, conditioned or delayed. If Hazardous
Materials appear on or under the Premises and are not the result of the actions
of Landlord or Tenant (or their respective agents, employees or invitees), then
Landlord and Tenant shall work in good faith and cooperate with each other to
cause the party who caused the Hazardous Materials to appear on or under the
Premises to remove them to the extent required by Georgia law and to the extent
required for Tenant to continue to conduct its business on the Premises,
provided that (a) the costs and expenses incurred in connection therewith shall
be borne by Landlord, and (b) Tenant shall not be required to incur any material
costs in connection with such cooperation. The term “Hazardous Materials” as
used in this Lease means any hazardous or toxic material, substance or waste as
those or similar terms are defined and regulated under any statute, law,
ordinance, rule or regulation of any local, state or federal authority having
jurisdiction over the Premises or its use, including but not limited to any
hazardous or toxic material, substance or waste which is (a) defined as a
hazardous substance under Section 311 of the Federal Water Pollution Control Act
(33 U.S.C. Section 1317) as amended; (b) defined as a hazardous waste under
Section 1004 of the Federal Resource Conservation and Recovery Act (42 U.S.C.
Section 6901 et. seq.) as amended; or (c) defined as a hazardous substance under
Section 101 of the Comprehensive Environmental Response, Compensation and
Liability Act, (42 U.S.C. Section 9601 et. seq.) as amended. The provisions
hereof shall survive the termination of the Lease. The term “Release” in this
lease means a release, spill, disposal, discharge, or leak of Hazardous
Materials at, in, on, under the Premises.

 

23

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

28. FIXTURES, ALTERATIONS AND IMPROVEMENTS; SURRENDER

Tenant shall have the right to make alterations and improvements to the Premises
without Landlord’s written consent, provided that Tenant complies with the
provisions of this Section 28. Notwithstanding the foregoing to the contrary,
Tenant shall not make any alterations or improvements to Landlord’s Work without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. At the expiration or termination of this
Lease, Tenant shall remove all of Tenant’s moveable property, trade fixtures,
and process equipment from the Premises and Tenant may remove ALL OR NONE of the
interior walls, lab space and improvements and alterations located in the shaded
portion (the “Non-Office Area”) of the APF Building and the MRF Building shown
on Exhibit “F” attached hereto and hereby incorporated herein by this reference.
Notwithstanding the foregoing, Landlord shall have the right to elect, upon
written notice delivered to Tenant at least one hundred eighty (180) days prior
to the expiration of the Term, that Tenant remove everything from the Non-Office
Area from the floor of each building to the bottom of the bar joist of the
ceiling no later than the expiration of the Term. The foregoing election is an
“all or nothing” election and shall apply only to the Non-Office Area. With
respect to the balance of the improvements located in the APF Building and the
MRF Building (as shown on Exhibit “F”), Tenant shall, after removing Tenant’s
moveable property, trade fixtures and process equipment, leave such space in
broom clean condition upon the expiration of this Lease.

In connection with any removal under this Section 28, Tenant shall repair to the
extent reasonably practical all damage to Landlord’s Work caused by such removal
such that Landlord’s Work is restored to the condition in was in at the time of
its completion, ordinary wear and tear excepted (and in no event shall Tenant be
required to paint or repaint any portion of Landlord’s Work or to repair or
replace materials that are not reasonably available for purchase in Georgia).
Should this Lease terminate for any reason before the then-existing Term has
expired, the aforesaid 180 day period shall be adjusted to read “within 30 days
after the termination of this Lease” so that Landlord has a reasonable
opportunity to require Tenant to remove all of its alterations and improvements
from the Premises; in such event, Tenant shall be given access to the Premises
at no charge for sixty (60) days after such termination in order for Tenant to
fulfill its obligations set forth in this Section 28; provided that such free
access shall not constitute a waiver by Landlord of any of its rights with
respect to any

 

24

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

default by Tenant. For the avoidance of doubt, it is agreed that the intent of
the above language is to provide that, if the alterations and improvements in
the Non-Office Area are removed from the Premises by Tenant as set forth above
(either at Tenant’s election or due to Landlord’s request), then all of such
alterations and improvements shall be removed from the Non-Office Area from the
floor of each building to the bottom of the bar joist of the ceiling.

29. PROMPT PAYMENTS

If any payment (a) of monthly rental is not received by Landlord within ten
(10) days after such payment is due, or (b) of any other amount due and payable
by Tenant under this Lease is not received by Landlord within thirty (30) days
after invoice by Landlord therefor, such payment shall bear a handling fee of
five percent (5%) of the amount due to cover expenses incurred by Landlord such
as bookkeeping, personnel, processing and other costs not contemplated hereunder
and incapable of exact computation; provided, however, Tenant shall not be
responsible to pay such handling fee the first time in each twelve (12) month
period under this Lease that such handling fee is due. Landlord and Tenant agree
that said fee represents a fair and reasonable estimate of Landlord’s expenses.
Tenant shall remit payment of such handling fee within thirty (30) days after
receiving a bill therefor from Landlord. The handling fee shall be in addition
to the remedies available to Landlord pursuant to Section 16 and shall in no way
be construed to limit those remedies.

30. SECURITY DEPOSIT

As security for the faithful performance by Tenant of all of the terms and
conditions upon the Tenant’s part to be performed, Tenant has deposited cash
with Calloway Title & Escrow, LLC (“Escrow Agent”) this day in the amount of One
Million Two Hundred Ninety-Seven Thousand One Hundred Sixty Seven and 00/100
Dollars ($1,297,167.00), which amount represents a deposit for first month’s
rent due under this Lease (the “First Month’s Rental Deposit”) in the amount of
Thirty Six Thousand One Hundred Sixty-Seven and 00/100 Dollars ($36,167.00) and
a security deposit (the “Security Deposit”) in the amount of One Million Two
Hundred Sixty Thousand and 00/100 Dollars ($1,260,000.00). Provided Tenant is
not in default under this Lease, Escrow Agent shall disburse to Landlord the
First Month’s Rental Deposit when the same is due upon written notice

 

25

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

from Landlord (with a copy to Tenant) certifying that same is due and the
Security Deposit shall be held by Escrow Agent as security through the Term and
shall be returned to the Tenant with any interest earned thereon within thirty
(30) days after the expiration of the term herein, provided the Premises is
returned to the Landlord in the condition required under this Lease. If an Event
of Default by Tenant occurs, Landlord shall have the right to use and apply the
Security Deposit to cure such Event of Default, and Escrow Agent shall be
entitled to disburse funds to Landlord upon receipt of a written notice from
Landlord to Escrow Agent and Tenant certifying that an Event of Default has
occurred and is continuing. Escrow Agent shall incur no liability hereunder for
relying on such certification received from Landlord. Fees for the Escrow Agent
to hold the Security Deposit shall be paid by Tenant and will not exceed three
hundred and 00/100 dollars ($300.00) per year. The Escrow Agent shall deposit
the Security Deposit in an interest bearing, FDIC insured escrow account at a
bank reasonably acceptable to Tenant. Provided no continuing Event of Default
exists, Escrow Agent shall return One Hundred Five Thousand and 001/00 Dollars
($105,000.00) of the Security Deposit to Tenant within thirty (30) days after
each anniversary of the Term. Tenant acknowledges and agrees that the Security
Deposit (a) is being made by Tenant because Landlord has expended funds for
prepare the Premises for Tenant (including without limitation to acquire the
Premises and construct Landlord’s Work) and may be used and applied by Landlord
to cure any and all Events of Default by Tenant and for costs, expenses and
damages caused by Tenant to which Landlord is entitled to reimbursement pursuant
to the terms of this Lease, (b) subject to applicable law, is not and shall not
be deemed an asset of Tenant in the event of any bankruptcy or similar filing by
Tenant, and (c) subject to applicable law, shall be immediately transferred and
retained by Landlord in the event Tenant files for bankruptcy or similar
proceeding, provided that the Security Deposit continues to be subject to and
applied in accordance with the terms of this Lease.

31. OUTSIDE STORAGE

Tenant shall have the right to store any materials, trade inventory, refuse or
other items outside the buildings, provided that such storage complies with all
applicable laws.

 

26

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

32. NOTICES

Any notice given by either Landlord or Tenant to the other under this Lease
shall be sufficient if given in accordance with the requirements of this
Section 32; provided, however, that any notice which is expressly required by
any provision of this Lease (“Required Notice”), whether given by Landlord or
Tenant, shall not be valid, effective or properly given unless given strictly in
accordance with this Section 32. Landlord and Tenant agree that the foregoing
requirement for strict compliance with this Section 32, with respect to Required
Notices, is a material element of this Lease which may not be altered verbally
or by course of conduct or dealing between Landlord and Tenant and which will
not be satisfied by substantial compliance. Each notice to be given hereunder
shall be given by (i) placing the notice in the United States mail, certified or
registered, properly stamped, (ii) delivered by fax transmission, provided that
such notice is also delivered pursuant to another method set forth in this
Section 32, (iii) delivered by overnight delivery service such as FedEx or UPS,
or (iv) by hand delivery, in each case addressed to the location shown below or
such other addresses as the respective party may direct in writing to the other.
Such notice shall be deemed effective (A) three (3) business days after such
placing in the mail when delivered by U.S. Mail service, (B) on the day actually
delivered by an overnight delivery service if a business day, or, if not a
business day, the first business day after such delivery (C) when delivered by
fax, upon confirmation of the completion of the fax provided such fax is sent on
a business day or, if not, then on the first business day after such fax is
sent, or (D) upon such hand delivery if delivered on a business day, or, if not
delivered on a business day, then the first business day after such delivery.
Rejection or other refusal by the addressee to accept or the inability of the
United States Postal Service or delivery service to deliver because of a changed
address of which no notice was given shall conclusively constitute receipt of
the notice sent. Either Landlord or Tenant shall have the right from time to
time to change the address or individual’s attention to which notices to it
shall be sent by giving to the other at least ten (10) days prior notice
thereof. The addresses of Landlord and Tenant shall be as follows:

 

Notice to Landlord:   

RP GATEWAY, LLC

4920 North Royal Atlanta Drive

Tucker, Georgia 30084

Attn: Elbert Rivers

Fax: (770) 491-1387

 

27

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

  With a copy to:   

McClure & Kornheiser, LLC

6400 Powers Ferry Road, Suite 150

Atlanta, Georgia 30339

Attention: Michael P. Kornheiser, Esq.

Fax: (678) 388-2690

  With a copy to:    Any holder of a Deed to Secure Debt as required pursuant to
Section 20 above. Notice to Tenant:   

Synageva Biopharma Corp.

33 Hayden Avenue

Lexington, MA 02421

Attn: Legal Department

Fax: (781) 357-9901

  With a copy to:   

Mintz Levin Cohn Ferris Glovsky and Popeo, PC

One Financial Center

Boston, MA 02111

Attention: Allan Caggiano, Esq.

Fax: (617) 542-2241

33. LANDLORD’S WORK

Landlord shall complete in a good, workmanlike, and diligent manner the work
described on the attached Exhibit “B” and Exhibit “B-1”, which is attached
hereto and incorporated herein by this reference (hereinafter collectively
referred to as the “Landlord’s Work”) in accordance with all applicable laws and
pursuant to the plans and specifications referenced on Exhibit “B” and
Exhibit “B-1” (the “Approved Plans and Specifications”) within the timeframes
set forth on the Project Schedule (defined below). As stated in Section 2 above,
the portion of Landlord’s Work described on Exhibit “B-1” is herein referred to
as “Landlord’s Interim Completion Work”. Attached as Exhibit “B-2” hereto and
incorporated herein by this reference is a project schedule containing
scheduling dates in connection with the planned construction of the improvements
(the “Project Schedule”) which includes work to be performed by both Landlord
and Tenant on or before certain scheduled dates (which dates may be modified as
set forth in this Lease), all as more particularly shown on the Project Schedule
and the responsibility chart attached as Exhibit “B-3” hereto and

 

28

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

incorporated herein by this reference. Landlord shall use commercially
reasonable and diligent efforts to Substantially Complete Landlord’s Interim
Completion Work on or before February 7, 2014 (the “Interim Completion Date”)
and all of Landlord’s Work on or before July 8, 2014 (the “Landlord’s Work
Completion Date”), which dates shall automatically be extended on a day for day
basis pursuant to this Section 33 below.

In order to incentivize Landlord to Substantially Complete Landlord’s Interim
Completion Work on or before the Interim Completion Date, Tenant agrees to pay
to Landlord, in addition to all other amounts due under this Lease, One Thousand
Two Hundred Five and 00/100 Dollars ($1,205.00) per day for each day that
Landlord’s Interim Completion Work is Substantially Complete prior to the
Interim Completion Date. The incentive payment shall be made to Landlord with
Tenant’s first payment of monthly rent due after substantial completion of
Landlord’s Work (for the avoidance of doubt, the incentive payment will be due
at the same time that Tenant’s second payment of monthly rent is due under this
Lease since the first payment of monthly rent is being deposited with Landlord
upon execution of this Lease). For purposes of Landlord’s right to receive the
incentive payment only, it is understood and agreed that the Interim Completion
Date shall not be extended for force majeure delays which cause Landlord to fail
to Substantially Complete Landlord’s Interim Completion Work.

In the event that a force majeure event or a delay caused by Tenant or its
agents, employees or invitees (including, without limitation, delays by Tenant
in the completion of Tenant’s work set forth on the Project Schedule or delays
caused by Tenant’s change orders) causes a delay in the Substantial Completion
of Landlord’s Interim Completion Work or substantial completion of Landlord’s
Work, the Interim Completion Date and Landlord’s Work Completion Date, as
applicable, shall be automatically extended one day for each day of such delay
so caused. In the event that a force majeure event or a delay caused by Landlord
or its agents, employees or invitees causes a delay in the completion of
Tenant’s work set forth on the Project Schedule, the time periods set forth on
the Project Schedule for Tenant’s work shall be extended by one day for each day
of such delay so caused and such delay shall not be deemed to be a delay by
Tenant (it being understood that a force majeure event could cause a delay to
both Tenant and Landlord simultaneously).

 

29

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

In the event that Landlord’s Interim Completion Work is not Substantially
Complete on or before Interim Completion Date or all of Landlord’s Work is not
substantially complete on or before the Landlord’s Work Completion Date, then
(a) all rent and other amounts due by Tenant under this Lease (except for
payment of utilities) shall abate for two (2) days for each day after the
Interim Completion Date that Landlord’s Interim Completion Work is not
Substantially Complete and two (2) days for each day after the Landlord’s Work
Completion Date that all of Landlord’s Work is not substantially complete (which
rent abatements shall be in addition to, and not in lieu of or concurrent with,
the free rent during the first four (4) months of the Term as reflected in
Section 3 above); provided, however, that if Landlord’s Interim Completion Work
is not Substantially Complete by the Interim Completion Date and Tenant’s
abatement right set forth herein becomes effective, then the date that Landlord
must substantially complete all of Landlord’s Work shall be automatically
extended to the date that is one hundred thirty-five (135) days after Landlord’s
Interim Completion is Substantially Completed (the “Project Completion Date”).
In addition, if Landlord’s Interim Completion Work is not Substantially Complete
on or before the sixtieth (60th) day after the Interim Completion Date or if all
of Landlord’s Work is not substantially complete on or before the sixtieth
(60th) day after the Landlord’s Work Completion Date, Tenant shall have the
right and option upon written notice to Landlord to (i) require Landlord to
cease completion of any or all portions of Landlord’s Interim Completion Work or
Landlord’s Work (as applicable), and (ii) complete such work itself, in which
case Landlord shall reimburse Tenant upon demand for all reasonable costs and
expenses incurred by Tenant in connection with the completion of such work or,
at Tenant’s option, Tenant may offset such costs and expenses against rental and
amounts due by Tenant to Landlord under this Lease until Tenant is fully
reimbursed. If Tenant elects to complete Landlord’s Interim Completion Work or
Landlord’s Work as aforesaid, then Tenant shall use commercially reasonable
efforts to promptly perform and complete such work. If Landlord believes in good
faith that Tenant is failing to use such commercially reasonable efforts to
promptly perform and complete such work as aforesaid, Landlord shall send
written notice to Tenant specifying such failure and if Tenant fails to commence
commercially reasonable efforts within three (3) business days after receipt of
such notice, then the two (2) day per day rental abatement shall cease.

 

30

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Tenant acknowledges that Landlord’s Work will be performed by John W. Rooker and
Associates, Inc. (“Contractor”), which is an affiliate of Landlord. Landlord’s
Work shall be warranted by the Contractor for a period of one (1) year. Pursuant
to this Section 33 below, Tenant shall have the right to require or direct
reasonable departures by Contractor from the Approved Plans and Specifications
(including substitution of materials) (the “Altered Work”), but Tenant shall not
have the right to require Landlord to use any particular contractor or
subcontractor. With respect to any requirement or direction for Altered Work by
Tenant (a) such request shall be in writing from Tenant to Landlord, (b) Tenant
shall pay any increased costs incurred by Landlord in connection with such
departure, and (c) the reasonable delay (if any) caused by such Altered Work
shall constitute a Tenant delay. If any Altered Work requested by Tenant will
create any such delay, Landlord shall promptly notify Tenant of the anticipated
number of days of delay that such Altered Work will cause and Tenant shall have
the right to rescind its request for such Altered Work; and if Tenant so
rescinds such request, Tenant shall not be deemed to have caused any delay and
the Interim Completion Date and the Landlord’s Work Completion date shall not be
extended as a result of same.

Notwithstanding anything to the contrary contained in this Lease, in the event
Landlord requests any approval, consent or other information from Tenant in
connection with any portion of Landlord’s Work, Tenant shall not be deemed to
have caused any delay (and no dates herein shall be extended as a result of
same) except to the extent Tenant fails to respond to such a request for
approval or consent within three (3) business days after the date that Landlord
makes such request.

34. LANDLORD’S LIABILITY

If Landlord is in default with respect to its obligations under this Lease
(a) for three (3) business days after written notice to Landlord if such default
creates a safety or health hazard or adversely affects the operation of Tenant’s
business on the Premises, or (b) for thirty (30) days (or such longer period of
time as is necessary, but not to exceed 90 days, if such default cannot
reasonably be cured within 30 days and Landlord commences and diligently
prosecutes a cure to such default within said 30 days) after written notice to
Landlord if such default does not create a safety or health hazard and does not
adversely affect the operation of Tenant’s business on the Premises, Tenant
shall have all rights and remedies available at

 

31

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

law and in equity, provided that any monetary damages suffered by Tenant, if
any, shall be satisfied solely from (and limited to the amount of) Landlord’s
equity in and to the Premises and the income and insurance proceeds derived from
the Premises from time to time. It is expressly understood and agreed that
Landlord’s liability under the terms of this Lease shall in no event exceed the
amount of its interest in and to the Premises and any insurance or other
proceeds related thereto. In no event shall any partner of Landlord nor any
joint venture in Landlord, nor any officer, director, member or shareholder of
Landlord or any such partner or joint venture of Landlord be personally liable
with respect to any of the provisions of this Lease Upon sale of the Premises by
Landlord and assignment of this Lease by Landlord, Landlord shall be released
from its obligations set forth in this Lease (and Tenant agrees to look to such
successor for satisfaction of all of such obligations) arising after the date of
such transfer and assignment provided that Landlord’s transferee and assignee
assumes such obligations in writing.

35. LIEN INDEMNIFICATION

Landlord and Tenant warrant to the other that they will not cause any liens to
be attached to the Premises. However, to the extent a lien is so attached, such
lien shall be promptly removed or bonded by the party causing such lien,
provided that neither party shall have an obligation to remove or bond over such
lien if such party has commenced and is diligently prosecuting a contest to such
lien in good faith and such contest does not adversely affect the other party’s
interest in the Premises. For the avoidance of doubt, if the lien causes
Landlord to be in default (or potential default with the giving of notice) under
a loan secured by the Premises, then Landlord or Tenant (whichever is
responsible for such lien) must promptly remove or bond off such lien.

36. TIME OF ESSENCE

Time is of the essence of this Lease.

37. DEFINITIONS

“Landlord” as used in this Lease shall include first party, its heirs,
representatives, assigns and successors in title to the Premises or any portion
thereof. “Tenant” shall include second party, and if this Lease shall be

 

32

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

validly assigned or sublet, shall include also Tenant’s assignees or sublessees,
as to the Premises covered by such assignment or sublease. “Landlord” and
“Tenant” include male and female, singular and plural, corporation, partnership
or individual, as may fit the particular parties.

38. GOVERNING LAW

Both parties agree that the laws of the State of Georgia will govern this Lease.

39. COVENANT OF QUIET ENJOYMENT

So long as no Event of Default by Tenant exists, Landlord agrees that Tenant
shall be entitled to quiet enjoyment of the Premises and Tenant’s enjoyment of
the Premises shall not be hindered or molested by Landlord or any party acting
by, through or under Landlord during the Term.

40. RENEWAL OPTIONS

Tenant shall have the option to renew this Lease, provided no Event of Default
exists at the time of Tenant’s exercise of such renewal option, for two
(2) additional terms of five (5) years each (each an “Extension Term”;
collectively, the “Extension Terms”), commencing upon the expiration of the
initial term and the first renewal term, as applicable, upon at least One
Hundred Eighty (180) days prior written notice to Landlord of Tenant’s election
to exercise an option. Each such renewal term shall be on the same terms and
conditions of this Lease, except that the agreed upon monthly rental rate during
the first Extension Term shall be $46,375.00 per month and the rental rate
during the second Extension Term shall be $48,125.00 per month.

41. PROTECTIVE COVENANTS

This Lease shall be subject to the terms and provisions of that the Declaration
of Covenants, Restrictions and Easements for Gateway Business Technology Park
attached hereto as Exhibit “C” (the “Declaration”). Landlord and Tenant
acknowledge and agree that they will comply with the terms of the Declaration
applicable to the extent of each party’s use and operation of the Premises.
Pursuant to Section 2.03 of the Declaration, as long as this Lease is in effect
and Tenant remains in possession of the Premises (Tenant shall be deemed to be
in possession of the Premises during any temporary vacation thereof, including
without limitation in connection with any construction or casualty), Landlord
hereby assigns the voting rights appurtenant to its

 

33

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Parcel (as defined in the Declaration) to Tenant, and, at the request of Tenant,
Landlord shall send notice to the Association (as defined in the Declaration,
the “Association’’) notifying the Association of such assignment as required
pursuant to said Section 2.03; if the Premises described in Exhibit A attached
hereto does not include all of the property owned by Landlord that is subject to
the Declaration, Exhibit A shall automatically be amended to include any such
property not included (at no additional cost to Tenant) so that Landlord is
permitted to assign such voting rights to Tenant pursuant to the requirements of
Section 2.03 of the Declaration. Notwithstanding such assignment, Landlord
agrees that it will not, or cause any other person or entity to, during the Term
vote to amend the Declaration or take any other action as an Owner (as defined
in the Declaration) or with respect to the Declaration or the Association that
will have an adverse impact on Tenant or the use or operation of the Premises by
Tenant. After the completion of all of Landlord’s Work and Tenant’s improvements
set forth on Exhibits B, B-1, B-2, B-3, and B-4 attached hereto, Landlord shall
request and obtain a Certificate of Compliance from the Association pursuant to
Section 4.11 of the Declaration. Tenant shall have the right (but not an
obligation) throughout the Term to enforce the Declaration against any party in
violation thereof (and Landlord hereby appoints Tenant it’s attorney in fact,
coupled with an interest, for such purposes) and Landlord agrees to cooperate in
such regard (at no material cost to Landlord), including without limitation by
executing documents requested by Tenant and appearing at hearings.

42. ENTIRE AGREEMENT

This Lease contains the entire agreement of the parties hereto with respect to
the matters contained herein and, with respect thereto, no representations,
inducements, promises or agreements, oral or otherwise, between the parties, not
embodied herein, shall be of any force or effect. This Lease may be modified
only by an agreement in writing, executed by all of the parties hereto. No
failure of Landlord or Tenant to exercise any power given Landlord hereunder, or
to insist upon strict compliance by the other with its obligations in this
Lease, and no custom or practice of the parties at variance with the terms of
this Lease shall constitute a waiver of such party’s right to demand exact
compliance with the terms hereof.

 

34

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

43. ACCESS TO PREMISES PRIOR TO COMMENCEMENT DATE

Insofar as this Section 43 conflicts with any other provisions in this Lease,
the following shall control: Tenant shall be entitled to occupy the Premises on
a non-exclusive basis with Landlord as of the Early Occupancy Date in order to
install Tenant’s trade fixtures and equipment and to make improvements and
alterations and otherwise prepare the Premises for Tenant’s business.
Notwithstanding anything to the contrary contained in this Lease, no rental or
other amounts due under this Lease shall be due or payable by Tenant between the
Early Occupancy Date and the Rent Commencement Date, except for the payment of
utilities as set forth in this Lease; provided, however, that Landlord and
Tenant agree to comply with all of the other obligations set forth in this
Lease. During the construction of Landlord’s Work, Tenant agrees to use good
faith, commercially reasonable efforts not to interfere with Landlord as it
completes construction of its respective work and improvements to the Premises.
Landlord and Tenant shall access the Premises at their own risk and acknowledge
that the other will be completing certain construction inside or outside the
Premises. In the event that Landlord’s or Tenant’s work within or outside the
Premises interferes with the ability of the Landlord to perform Landlord’s Work,
the parties shall reasonably cooperate and coordinate with each other to avoid
such interference and, if such interference cannot be avoided, Tenant shall
temporarily stop its work causing such interference until Landlord completes the
work with which Tenant is interfering and Landlord shall use commercially
reasonable and diligent efforts to complete such work. Tenant agrees to comply
with any reasonable rules established by Landlord while Landlord is working on
the Premises. With respect to any work performed by Tenant on the Premises,
Tenant agrees to cause such work to be performed in a good and workmanlike
manner. Landlord and Tenant shall obtain customary lien waivers from all
contractors and subcontractors who perform work on the Premises on behalf of
such party. Upon request of the other party, Landlord and Tenant shall provide
copies of such lien waivers. In addition, upon the request of the other party,
Landlord and Tenant shall provide such customary affidavits related thereto
requested by a title company issuing a date-down endorsement to their respective
title insurance policies.

44. SELF-HELP.

If Landlord fails to perform its obligations under this Lease, and such failure
continues for (30) days after

 

35

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

notice from Tenant (or 3 business days if such failure causes an emergency or
health or safety hazard or materially and adversely affects the operation of
Tenant’s business on the Premises), Tenant may (but shall not be required to do
so) cure such failure by Landlord, and Landlord shall pay to Tenant the
reasonable and actual out-of-pocket costs incurred by Tenant in making such
repairs within thirty (30) days after demand therefor. If Landlord shall default
in any such payment, Tenant shall be entitled to deduct the cost thereof from
the rent.

45. CONFIDENTIALITY.

Landlord at all times shall keep the existence of this Lease, Tenant’s
occupation of the Premises, and all information related to or concerning Tenant
strictly confidential and shall not disclose same to any person or entity except
on a “need to know” basis to its employees, members, managers, accountants,
attorneys, advisors, agents, contractors, governmental entities (for permitting
purposes), potential purchasers and potential lenders. If Landlord desires to
disclose any such information to the aforementioned parties (other than its
attorneys, accountants, governmental entities, or potential lenders), Landlord
shall only do so after it has received an executed confidentiality agreement,
enforceable by Tenant as a third-party beneficiary, requiring that such party
keep all such information strictly confidential. The foregoing shall not be
applicable to disclosure of information required by applicable law.

46. EFFECT OF TERMINATION OF LEASE. No termination of tis Lease prior to the
normal ending thereof, by lapse of time or otherwise, shall affect Landlord’s
right to collect rent for the period prior to termination hereof.

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK]

 

36

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals
as of the day and year first above written.

 

LANDLORD: RP GATEWAY, LLC, A GEORGIA LIMITED LIABILITY COMPANY BY:   2011
WINSTON MANAGEMENT COMPANY, LLC, a Georgia limited liability company, its
Manager By   /s/ Elbert Rivers   [SEAL] Name:  

Elbert Rivers

  Title:  

President

  TENANT: SYNAGEVA BIOPHARMA CORP., A DELAWARE CORPORATION By:  

 

  Name:  

 

  Title:  

 

    [CORPORATE SEAL]  

 

37

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties herein have hereunto set their hands and seals
as of the day and year first above written.

 

LANDLORD: RP GATEWAY, LLC, A GEORGIA LIMITED LIABILITY COMPANY BY:   2011
WINSTON MANAGEMENT COMPANY, LLC, a Georgia limited liability company, its
Manager By:       [SEAL] Name:  

 

  Title:  

 

  TENANT: SYNAGEVA BIOPHARMA CORP., A DELAWARE CORPORATION By:   /s/ Stephen
Mahoney   Name:  

Stephen Mahoney

  Title:  

VP, General Counsel

    [CORPORATE SEAL]  

 

38

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “A”

All that tract or parcel of land lying in and being a part of the 240th GMD of
Oconee County, Georgia, containing 12.616 acres and being shown as Tract 1 on an
ALTA/ACSM Land Title Survey by Ben McLeroy and Associates, Inc. for Rooker
Company dated July 17, 2013, last revised September 23, 2013, and being more
particularly described as follows and shown on said survey attached hereto:

Commence at a 1/2 inch reinforcing rod situated at the point of intersection
formed by the southerly right of way line of Aiken Road (80’ R/W) and the
westerly right of way line of McNutt Creek Road (80’ R/W), said 1/2 inch
reinforcing rod being the TRUE POINT OF BEGINNING; run thence the following
courses and distances along the westerly right of way line of McNutt Creek Road:
(i) South 39 degrees 21 minutes 10 seconds West 98.40 feet to a point,
(ii) 151.27 feet along and around a curve with a counter-clockwise rotation and
a radius of 5813.02 feet, the chord measurement thereof being South 38 degrees
36 minutes 26 seconds West 151.27 feet to a 1/2 inch reinforcing rod; thence
leaving said right-of-way the following courses and distances: (i) North 51
degrees 40 minutes 32 seconds West 203.33 feet to a 1/2 inch reinforcing rod,
(ii) South 36 degrees 26 minutes 26 seconds West 222.35 feet to a 1/2 inch
reinforcing rod, (iii) South 55 degrees 30 minutes 58 seconds East 203.42 feet
to a 1/2 inch reinforcing rod situated on the westerly right of way line of
McNuttt Creek Road; run thence 250.49 feet along the westerly right of way line
of McNutt Creek Road, along and around a curve with a counter-clockwise rotation
and a radius of 2106.00 feet, the chord measurement thereof being South 31
degrees 31 minutes 29 seconds West 250.35 feet to a 1/2 inch reinforcing rod;
thence leaving said right-of-way the following courses and distances: (i) North
62 degrees 33 minutes 08 seconds West 2.26 feet to a point, (ii) 165.77 feet
along and around a curve with a counter-clockwise rotation and a radius of
280.00 feet, the chord measurement thereof being North 79 degrees 30 minutes 45
seconds West 163.36 feet to a point, (iii) South 83 degrees 31 minutes 38
seconds West 100.53 feet to a point, (iv) 169.59 feet along and around a curve
with a clockwise rotation and a radius of 220.00 feet, the chord measurement
thereof being North 74 degrees 23 minutes 22 seconds West 165.42 feet to a
point, (v) North 52 degrees 18 minutes 22 seconds West 144.07 feet to a point,
(vi) 144.14 feet along and around a curve with a counter-clockwise rotation and
a radius of 280.00 feet, the chord measurement thereof being North 67 degrees 03
minutes 14 seconds West 142.56 feet to a 1/2 inch reinforcing rod; run thence
the following courses and distances: (i) North 15 degrees 41 minutes 12 seconds
East 165.79 feet to a 1/2 inch reinforcing rod, (ii) North 36 degrees 26 minutes
20 seconds East 726.16 feet to a 1/2 inch reinforcing rod situated on the
southerly right of way line of Aiken Road; run thence the following courses and
distances along the southerly right of way line of Aiken Road: (i) 238.71 feet
along and around a curve with a clockwise rotation and a radius of 6234.71 feet,
the chord measurement thereof being South 62 degrees 36 minutes 35 seconds East
238.70 feet to a point, (ii) 473.38 feet along and around a curve with a
clockwise rotation and a radius of 2353.61 feet, the chord measurement thereof
being South 55 degrees 45 minutes 03 seconds East 472.58 feet to a 1/2 inch
reinforcing rod being the TRUE POINT OF BEGINNING.

All directions recited herein are referenced to Grid North (GA West Zone).

[SEE SURVEY (SITE PLAN) ON NEXT PAGE]

 

39

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_pg040.jpg]

 

40

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “B”

LANDLORD’S WORK

 

  LOGO [g658312exc_pg041.jpg]       AUGUST 18, 2013       EXHIBIT B     APPROVED
PLANS AND SPECIFICATIONS     FOR     SYNAGEVA BIOPHARMA CORP.     LOCATION:  
GATEWAY BUSINESS PARK     OCONEE COUNTY, GEORGIA   LAND AREA:   12.6 ACRES  
TOTAL SIZE:   70,000 (TWO 35,000 SF BUILDINGS)   CLEAR HEIGHT:   24 FOOT  
LANDLORDS WORK:   THE LANDLORD SHALL DESIGN AND CONSTRUCT THE CORE AND SMALL
BUILDINGS AND SITE WORK AS REQUIRED BY THE DESIGN DOCUMENTS EXHIBIT B-4 AND AS
FURTHER CLARIFIED BELOW AND IN EXHIBITS B-1 AND B-3

Page | 1

 

41

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_9pg042.jpg]

 

42

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_9pg043.jpg]

 

43

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_9pg044.jpg]

 

44

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_9pg045.jpg]

 

45

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “B-1”

LANDLORD’S INTERIM COMPLETION WORK

 

1. Installation of exterior concrete panels, slabs, structure and roof in the
APF Building such that the Tenant’s contractors may commence mechanical,
electrical, plumbing, and fire protection overhead rough-in.

 

2. APF Building to be substantially dried in exclusive of windows, doors, fire
protection and all roof flashing.

 

3. Floors to be broom cleaned in the APF Building.

 

4. Pedestrian and vehicular access for contractors and construction vehicles to
be provided via paving or a stone base.

 

46

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “B-2”

PROJECT SCHEDULE

[SEE ATTACHED 2 PAGES]

 

47

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_048.jpg]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_049.jpg]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “B-3”

RESPONSIBILITY CHART RELATED TO CONSTRUCTION

[SEE ATTACHED 4 PAGES]

 

48

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_051.jpg]

 

49

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_052.jpg]

 

50

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_053.jpg]

 

51

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

 

LOGO [g658312exc_054.jpg]

 

52

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “B-4”

DOCUMENT DESIGN LIST FOR TENANT (REFERENCED IN EXHIBIT “B”)

[SEE ATTACHED 2 PAGES]

 

53

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Document Reference #

  

Description

  

Issued As

  

Date

  PLANS      

COVER SHEET

        8/22/2013    C-1.1   

OVERALL EXISTING CONDITIONS PLAN

        8/22/2013    C-1.2   

EXISTING CONDITIONS PLAN

        8/22/2013    C-2.1   

PRELIMINARY SITE PLAN

        8/22/2013    C-2.2   

SITE PLAN

        8/22/2013    C-3   

UTILITY PLAN

        8/22/2013    C-4.1   

GRADING AND DRAINAGE PLAN

        8/22/2013    C-4.2   

POND DETAILS

        8/27/2013    C-5.1   

STORM & SANITARY SEWER PROFILES

        8/22/2013    C-5.2   

SANITARY PROFILES

        8/22/2013    C-5.2   

PROPOSED ROAD PLAN & PROFILE

        8/27/2013    C-6.1   

PHASE I EROSION, SEDIMENTATION AND POLLUTION CONTROL PLAN

        8/20/2013    C-6.2   

PHASE II EROSION, SEDIMENTATION AND POLLUTION CONTROL PLAN

        8/20/2013    C-6.3   

PHASE III EROSION, SEDIMENTATION AND POLLUTION CONTROL PLAN

        8/20/2013    C-6.4   

EROSION, SEDIMENTATION AND POLLUTION CONTROL NOTES

        8/20/2013    C-6.5   

EROSION, SEDIMENTATION AND POLLUTION CONTROL NOTES

        8/20/2013    C-6.6   

EROSION, SEDIMENTATION AND POLLUTION CONTROL DETAILS

        8/20/2013    C-6.7   

TEMPORARY SEDIMENT BASIN CALCULATIONS & DETAILS

        8/27/2013    C-7.1   

GENERAL CONSTRUCTION DETAILS

        8/22/2013    C-7.2   

GENERAL CONSTRUCTION DETAILS

        8/22/2013    C-7.3   

GENERAL CONSTRUCTION DETAILS

        8/27/2013    L-1.1   

LANDSCAPE PLAN

        8/27/2013    L-1.2   

LANDSCAPE DETAILS

        8/27/2013    213041   

COVER SHEET

        9/13/2013    A-0.1   

GENERAL SPECS & NOTES

        9/13/2013    A-1.1   

SHELL PLAN - APF BUILDING

        9/13/2013    A-1.2   

SHELL PLAN - MRF BUILDING

        9/13/2013    A-1.3   

ROOF PLAN - APF BUILDING

        9/13/2013    A-1.4   

ROOF PLAN - MRF BUILDING

        9/13/2013    A-2.1   

EXTERIOR ELEVATIONS - APF BUILDING

        9/13/2013    A-2.2   

EXTERIOR ELEVATIONS - MRF BUILDING

        9/13/2013    A-3.1   

DOOR SCHEDULE

        9/13/2013    A-4.1   

WALL SECTIONS

        9/13/2013    A-4.2   

WALL SECTIONS

        9/13/2013    A-5.1   

CONSTRUCTION DETAILS

        9/13/2013    S0.1   

STRUCTURAL - GENERAL NOTES

        8/29/2013    S1.1   

SHELL FOUNDATION PLAN - APF BUILDING

        8/29/2013   

 

54

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

Document Reference #

  

Description

  

Issued As

  

Date

  S1.2   

SHELL FOUNDATION PLAN - MRF BUILDING

        8/29/2013    S2.1   

SECTIONS & DETAILS

        8/29/2013    S2.2   

SECTIONS & DETAILS

        8/29/2013   

 

55

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “C”

DECLARATION

[SEE ATTACHED]

 

56

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

    

DOC# 006875

FILED IN OFFICE

10/15/2013 08:39 AM

BK:1220 PG:333-362

ANGELA WATSON

CLERK OF SUPERIOR

COURT

OCONEE COUNTY

DECLARATION OF COVENANTS, RESTRICTIONS AND EASEMENTS

FOR GATEWAY BUSINESS TECHNOLOGY PARK

This Declaration of Covenants, Restrictions and Easements, hereinafter called,
the “Declaration”, is made as of the 14th day of October, 2013, by the Oconee
County Industrial Development Authority, (hereinafter called the “Developer”).

WHEREAS, Developer is the owner of that certain tract or parcel of land lying
and being in Oconee County, Georgia, and being more particularly described on
Exhibit A attached hereto and incorporated herein (hereinafter called the
“Property”, to be known as the Gateway Business Technology Park;

WHEREAS, that certain tract or parcel of land lying and being in Oconee County,
Georgia, and being more particularly described on Exhibit B attached hereto and
incorporated herein, hereinafter called the “Additional Property” is located in
the vicinity of the Property;

WHEREAS, Developer intends to develop the Property, and such portions of the
Additional Property as may be acquired by Developer and subjected to this
Declaration from time to time hereafter, for the purposes and uses set forth in
Section 5.01 below;

WHEREAS, Developer desires to place certain covenants, restrictions and
easements upon the Property for the benefit of the Developer and the owners of
the Property;

WHEREAS, Developer may subject portions of the Additional Property to the
provisions of this Declaration and the covenants, restrictions and easements set
forth herein from time to time hereafter;

NOW, THEREFORE, the Developer hereby declares that all of the Property, and such
portions of the Additional Property as may be subjected hereto by the Developer
from time to time hereafter, shall be held, used, sold, conveyed or otherwise
encumbered subject to this Declaration, without the necessity of specific
reference hereto, which is for the purpose of enhancing and protecting the
value, desirability and attractiveness of the Property, and such portions of the
Additional Property as may be subjected hereto by the Developer, and shall be
binding on all parties having or acquiring any right, title or interest in the
Property, or such portions of the Additional Property as may be subjected hereto
by the Developer, or any part thereof, and shall, subject to the limitations
herein provided, inure to the benefit of such parties, together with the
Developer, and their respective successors, successors-in-title, heirs and
assigns.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:334

 

ARTICLE L DEFINITIONS

The following words, when used in this Declaration, shall have the following
meanings, unless the context otherwise requires:

1.01 Intentionally Deleted and Reserved.

1.02 ARC. “ARC” means the Architectural Review Committee.

1.03 Articles of Incorporation. “Articles of Incorporation” means the Articles
of Incorporation of the Association, which have been or will be filed in the
office of the Secretary of State of the State of Georgia, as the same may be
amended from time to time but only with (a) during the Development Period and
during the time that the Developer has a majority of the Voting shares, the
approval of all Owners which are adversely impacted by such amendment, and
(b) after the Development Period, with the approval of the Owners (exclusive of
the Developer) collectively holding a majority of the Voting Shares.

1.04 Assessment. “Assessment” means any assessment, special or otherwise, levied
pursuant to this Declaration.

1.05 Assessment Share. With respect to each Owner, “Assessment Share” is the
percentage equal to a fraction, the numerator of which is the total acreage of
the Property owned by such Owner and the denominator of which is the total
acreage of the Property, excluding any common areas the title to which is vested
in the Association. An Owner’s Assessment Share shall be recalculated whenever
real property is added to or removed from the Property pursuant to this
Declaration.

1.06 Association. “Association” means Oconee Gateway Owners Association, Inc., a
Georgia nonprofit corporation, its successors and assigns.

1.07 Board. “Board” means the Board of Directors of the Association.

1.08 Bylaws. “Bylaws” means the Bylaws of the Association which have been or
will be adopted by the Board, as such Bylaws may be amended from time to time.
The Bylaws shall not be amended without approval of the Owners collectively
holding a majority of the Voting Shares.

1.09 Class A Owners. “Class A Owners” has the meaning specified in Section 2.04
hereof.

1.10 Class B Owners. “Class B Owners” shall have the meaning specified in
Section 2.04 hereof, Notwithstanding anything to the contrary contained in this
Declaration, in matters related to the Association and the administration of the
Property, the Class B Owners shall at all times act for the common good and
general welfare and best interest of the Association and will not take any
action that has or will have a material adverse effect on the Association or the
Owners.

1.11 Declaration. “Declaration” means this Declaration of Covenants,
Restrictions and Easements, as the same may from time to time be supplemented or
amended in the manner prescribed herein.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:335

 

1.12 Developer. “Developer” means the Oconee County Industrial Development
Authority, and its successors and assigns, provided that such successor or
assign is designated as the “Developer” hereunder in a written instrument duly
recorded in the public records of Oconee County, Georgia. Such successor or
assign shall be deemed a successor or assign of Developer only as to the
particular rights or interests of Developer under this Declaration which are
specifically designated in such recorded written instruments. Notwithstanding
anything to the contrary contained in this Declaration, the Developer shall, in
its actions which relate to the Property and the Association, at all times act
for the common good and general welfare of the Association and will not take any
action that has or will have a material adverse effect on the Association.

1.13 Development Guidelines. “Development Guidelines” has the meaning specified
in Section 4.04 hereof.

1.14 Development Period. “Development Period” means the period commencing on the
date of recording of this Declaration in the Office of the Clerk of the Superior
Court of Oconee County, Georgia, and terminating upon the earlier to occur of:
(a) twenty (20) years from such date, (b) the date on which Developer owns less
than 10% of the Property, and (c) termination of the Development Period by the
recording of an amendment to this Declaration in said Clerk’s Office, which
amendment shall be executed and recorded by Developer and shall not require the
consent of any Owner or other party.

1.15 Easement Area. “Easement Area” means:

 

  (a) The Slope Easement described in Section 5.08 below;

 

  (b) The Landscape Easement described in Section 5.17 below;

 

  (c) The General Easement described in Section 6.01 below; and

 

  (d) those areas as to which an easement for the benefit of the Property and
the Owners has been submitted to this Declaration or assigned to the Association
(any such easement shall be approved by a majority of the Owners), provided that
such easement does not adversely impact any Owner without such Owner’s written
consent.

Notwithstanding anything to the contrary contained in this Declaration, the
Easement Areas shall be used and maintained solely for the benefit of the
Association and the Owners and in a manner consistent with the Development
Guidelines.

1.16 Law. “Law” means any law, code, ordinance, order, or regulation of any
public or governmental authority applicable to the Parcel in question.

1.17 Owner. “Owner” means the record owner, whether one or more persons or
entities, of the fee simple title to any Parcel, provided, however, that where
fee simple title has been transferred and is being held merely as security for
the repayment of a loan, the person or entity who would own the Property in fee
simple if such loan were paid in full shall be considered as being the Owner.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:336

 

1.18 Parcel. “Parcel” means any discrete piece, parcel, tract or lot of land and
the improvements thereon, located within the Property and subject to this
Declaration and reflected on any map or plat or in a deed of conveyance.

1.19 Person. “Person” shall mean a natural person, a corporation, a partnership,
trust or any other entity, or any combination thereof.

1.20 Property. “Property” means that certain real property more particularly
described in Exhibit A, attached hereto. In addition, during the Development
Period, and from time to time, the Developer may subject a portion or portions
of the Additional Property to the provisions of this Declaration by recording in
the Office of the Clerk of the Superior Court of Oconee County, Georgia, a
supplemental declaration which describes such portion portions of the Additional
Property and which expressly sets forth the intention of the Developer to make
such portion or portions of the Additional Property subject to the provisions of
this Declaration. In addition, such supplemental declaration may contain
additional covenants, conditions, restrictions, easements, charges, liens or
other obligations created or imposed upon that portion or portions of the
Additional Property subjected to this Declaration thereby. From and after the
recording of such supplemental declaration, such portion or portions of the
Additional Property shall be considered a part of the Property for all purposes
hereunder, except as provided in Section 5.22. Such supplemental declaration and
the annexation to the Property of any portion or portions of the Additional
Property shall not require approval by the Owners. Nothing contained in this
Declaration or in any recorded or unrecorded plat, map, picture, drawing,
brochure or other representation of a scheme of development, shall be construed
as requiring the Developer to subject to the provisions of this Declaration any
real property now or hereafter owned by it, regardless of whether or not such
real property is a part of the Additional Property or is subject to declarations
containing provisions similar or identical to the provisions of this
Declaration. The only manner in which any property other than the Property
described in Exhibit A attached hereto may be subjected to the provisions of
this Declaration shall be by a supplemental declaration as provided above and no
reference to this Declaration on any plat or in any other document shall
otherwise subject any additional property to the provisions hereof.
Notwithstanding anything to the contrary contained in this Declaration, without
the written consent of all Owners, no portion of the Property or the Additional
Property or any other real property shall become part of the Property subject to
this Declaration if (i) such property contains any hazardous materials or other
environmental contaminants unless and until such hazardous materials or
contamination is first remediated in accordance with applicable Laws, or
(ii) the addition of such property will materially increase liability or cost to
the Association or the Owners.

1.21 Restrictions. “Restrictions” means all covenants, conditions, restrictions,
easements, charges, liens and other obligations created or imposed by this
Declaration.

1.22 Right of Abatement. “Right of Abatement” has the meaning specified in
Section 9.02.

1.23 Structure. “Structure” means:

(a) any building or other object constructed on the Property and intended to
remain there for more than three (3) months, the placement of which affects the
appearance of such Parcel when viewed from the common areas of the Association
or any public ways;



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:337

 

(b) any excavation, grading, fill, ditch, diversion dam or other thing or device
which affects or alters the natural flow of surface waters from, upon or across
any Parcel, or which affects or alters the flow of any waters in any natural or
artificial creek, stream, wash or drainage channel from, upon or across any
Parcel; and

(c) any change in the grade at any point on a Parcel of more than six
(6) inches, whether or not Subsection (b) of this Section 1.15 applies to such
change.

1.24 Voting Share. “Voting Share” means the share of votes in the Association
allocated to a Parcel and the Owner and is equivalent to the percentage
established as the Assessment Share in Section 1.05 above

ARTICLE II. THE ASSOCIATION

2.01 The Association. The Association has been or will be formed as a Georgia
corporation under the Georgia Non-Profit Corporation Code. The Association shall
have the duties, powers and rights set forth in this Declaration and in the
Articles of Incorporation and Bylaws.

2.02 The Board. The Board of Directors of the Association shall consist of no
less than three (3) members and no more than seven (7) who shall be elected at
each annual meeting of the Owners and serve for a term of one year and until
their successors are elected. The Board shall at all times manage the
Association pursuant to this Declaration and for the common good and general
welfare of the Association, primarily, and the Owners, secondarily.
Notwithstanding the foregoing, during the Development Period, the number of
Directors shall be three and the Developer shall have the right to appoint all
three of such Directors, as it chooses, regardless of their ownership of any of
the Property or their membership in the Association. Subject to the foregoing,
the number, term, election and qualifications of the Board shall be fixed in the
Articles of Incorporation or the Bylaws or both. By resolution, the Board may
delegate portions of its authority to an executive committee or to other
committees, to officers of the Association or to agents and employees of the
Association, but such delegation of authority shall not relieve the Board of the
ultimate responsibility for management of the affairs of the Association. Action
by or on behalf of the Association may be taken by the Board or any duly
authorized executive committee, officer, agent or employee without a vote of the
Owners, except if the Owners are permitted to vote on any such action pursuant
to this Declaration or as otherwise specifically provided in this Declaration.

2.03 Membership in the Association. Each Owner shall be a member of the
Association. There shall be one membership in the Association for each Parcel.
The Person or Persons who constitute the Owner of a Parcel shall automatically
be the holder of the membership in the Association appurtenant to that Parcel,
and such membership shall automatically pass with fee simple title to the
Parcel, Membership in the Association shall not be assignable, separate and
apart from fee simple title to a Parcel, except that an Owner may assign the
voting rights appurtenant to its Parcel to a lessee of the entire Parcel in the
lease or in another written instrument, provided that a copy of such instrument
is furnished to the Secretary of the Association prior to any meeting. In the
event the Owner is not a natural person, the entity which is the Owner may
appoint one of its officers or employees as its voting representative. Any such
appointment as set out herein shall be in writing delivered to the Association.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:338

 

2.04 Classes of Membership. The Association shall have two classes of voting
membership, Class A Owners and the Class B Owner. “Class A Owners” shall include
all Owners; provided, however, that so long as the Developer is the Class B
Owner, it shall not be entitled to Class A membership, unless the Developer owns
a Parcel on which a building is being or has been constructed, and then the
Developer shall be entitled to Class A membership as to such Parcel but only for
so long as it owns such Parcel. The “Class B Owner” shall be the Developer, and
the Class B membership shall exist until the expiration or earlier termination
of the Development Period. Notwithstanding anything herein stated to the
contrary, at such time as the Class B membership ceases to exist, the Developer
shall become a Class A Owner with respect to each Parcel it then owns, if any.

2.05 Voting Rights of Owners. From and after the expiration or earlier
termination of the Development Period, the Class A Owners shall have full voting
privileges. Before the expiration or earlier termination of the Development
Period, the Class A Owners shall be entitled to vote only on (i) any proposal to
change the method of determining the allocation or amount of Assessments or
Voting Shares, (ii) any proposal that the amount of Assessments exceed any
maximum provided therefor in this Declaration, (iii) except as otherwise
provided in this Declaration, any proposal that a special Assessment for capital
improvements be levied by the Association, (iv) any proposal to subject
additional properties, other than any portion or portions of the Additional
Property owned by the Developer, to the provisions of this Declaration, and
(v) any proposal of merger, consolidation or dissolution. In addition, before
the expiration or earlier termination of the Development Period (a) any Class A
Owner shall be entitled to vote on any matter having or that would have a
material adverse effect on such Owner, and (b) neither the Developer nor the
Class B Owners shall exercise their Voting Shares in a manner, or take other
action, that has or would have a material adverse effect on the Association or
any Owner. Except as otherwise set forth in this Declaration to the contrary,
whenever in this Declaration the approval of the Owners is required, approval of
the Owners shall be deemed to be given if the Owners having at least 75% of the
Voting Shares so approve. No vote shall be taken without first giving twenty-one
(21) days written notice to the Owners of the time and date of the meeting where
such vote will occur, which notice shall provide reasonable detail of the
content and nature of the mater to be voted on at such meeting. All meetings of
the Owners held in person shall be held at a place within reasonable proximity
to the Property as set forth in the notice thereof, or in the event of a meeting
held pursuant to waiver of notice, as may be set forth in the waiver. Meetings
may take place via conference call. When entitled to vote, a Class A Owner shall
be entitled to vote the Voting Shares allocated to said Owner’s Parcel as set
forth in Section 1.24 above, A Class A Owner shall be entitled to cast Voting
Share for each Parcel owned. During the Development Period any action of the
Association requiring the approval or affirmative vote of the Class A Owners
shall also require the approval or affirmative vote of the Class B Owner. The
Class B Owner shall at all times cast its vote in a manner that serves the best
interest of the Association. The Voting Shares of the Owners shall be cast under
rules and procedures as may be prescribed in this Declaration, the Articles of
Incorporation, Bylaws or applicable Laws.

ARTICLE III. DUTIES AND POWERS OF THE ASSOCIATION

3.01 General Duties and Powers of the Association. The Association has been
formed to further the common interests of the Owners. The Association, acting
through the Board, the ARC or other committee, or through persons to whom the
Board has delegated any authorized powers of the Board, shall have the



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:339

 

duties and powers specifically set forth herein or in the Articles of
Incorporation or Bylaws, and, in general, the powers to perform its duties
described in this Declaration and, subject to any limitation set forth herein or
in the Articles of Incorporation or Bylaws, the powers to do anything that may
be necessary or desirable to further the common interests of the Owners.

3.02 Duty to Maintain Easement Areas. The Association shall maintain the
Easement Areas in a high-quality manner suitable to a first-class business park,
including the mowing of grass and trimming of shrubbery on a regular schedule,
watering as necessary to maintain a healthy appearance, removal of weeds from
planted areas and maintenance of bed line and other plant materials. Any
entrance area to the Property and any medians located within the public roads of
the Property shall be maintained with shrubbery, frees and flowers. The
remainder of the Easement Areas shall be maintained with grass. The Association
shall light the Easement Areas as may be appropriate for the purposes of
landscape lighting and lighting of the major roads within the Property. The
Association shall also maintain a project identification sign at any entrance to
the Property and at various locations throughput the Property, as may be
necessary or appropriate.

3.03 Association Property. The Association may acquire real or personal
property, or interests therein, for the common use or benefit of all of the
Owners. The Association shall accept title to any real or personal property, or
interests therein, transferred to the Association by the Developer for the
common use or benefit of all of the Owners. The Association shall manage,
operate, care for, maintain and repair any and all property, or interests
therein, held by the Association, and shall keep them in a safe, attractive and
desirable condition for the use and enjoyment of the Owners. The Association
shall pay any and all ad valorem taxes and other governmental assessments levied
upon the Association’s property. To the extent deemed desirable by the Board,
the Association shall obtain and keep in full force and effect at all times, to
the extent reasonably obtainable, casualty, fire and extended coverage insurance
with respect to insurable improvements and personal property owned by the
Association.

3.04 Liability and Fidelity Insurance. To the extent deemed desirable by the
Board, the Association shall obtain and keep in full force and effect at all
times, to the extent reasonably obtainable, broad form comprehensive liability
insurance covering public liability for bodily injury and property damage. To
the extent reasonably obtainable, the Association may obtain and keep in full
force and effect at all times a fidelity policy or bond providing fidelity
coverage against dishonest acts on the part of directors, officers, employees
and volunteers of the Association responsible for handling funds collected and
held for the benefit of all of the Owners or otherwise belonging to or
administered by the Association.

ARTICLE IV. ARCHITECTURAL REVIEW COMMITTEE

4.01 Purpose, Powers and Duties of the ARC. The “Architectural Review Committee”
(the “ARC”) is formed as a committee of the Association for the sole purpose of
performing certain functions set forth in this Declaration and it shall at all
times act in the common good and general welfare of the Association, primarily,
and the Owners, secondarily, including (a) to assure that any installation,
construction or alteration of any Structure on any Parcel shall be submitted to
the ARC for approval (i) as to whether the proposed installation, construction
or alteration is in conformity and harmony of external design and general
quality with the standards of the Property, (ii) as to the location of
Structures with respect to



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:340

 

topography, finished ground elevation and surroundings Structures; and (b) to
carry out the rights and duties of the ARC as elsewhere set forth in this
Declaration. To the extent, and only to the extent, necessary to carry out such
purpose, the ARC shall have all of the powers and duties to do each and
everything necessary, suitable, convenient or proper for, or in connection with,
or incidental to, the accomplishment of such purpose, including, without being
limited to, the power and duty to approve or disapprove plans and specifications
for any installation, construction or alteration of any Structure which takes
place on any Parcel.

4.02 Members of the ARC. There shall be at least three (3) and no more than five
(5) members of the ARC. During the Development Period all members of the ARC
shall be appointed by the Developer. Thereafter the members of the ARC shall be
selected by a vote of the Board. Members shall be qualified or experienced in
architecture, landscape architecture, engineering, environmental design,
construction, property development, planning, marketing, law or related
professions. The members of the ARC shall elect from among themselves a Chairman
and a Recording Secretary.

 

4.03 Operations of the ARC.

(a) Records. The ARC shall maintain records of its actions and make such records
available at reasonable places and times for inspection by the Board and each
Owner.

(b) Activities.

(i) The ARC shall make findings, determinations, rulings and orders, with
respect to the conformity with the Development Guidelines, concerning plans and
specifications submitted for approval to the ARC pursuant to this Declaration.
The ARC shall, as required, issue permits, authorizations or approvals, which
may include reasonable specified requirements or conditions, pursuant to this
Declaration.

(ii) The action of the majority of members of the ARC with respect to the
matters specified shall be final and binding upon the ARC and upon any applicant
for an approval, permit or authorization. Written notice of the decision of such
members, shall, within five (5) days thereof, be given to any applicant for an
approval, permit or authorization. The applicant may, within ten (10) days after
receipt of notice of any decision which he deems to be unsatisfactory, file a
written request to have the matter in question reviewed by the Board. Upon
filing of any such request, the matter with respect to which such request was
filed shall be reviewed promptly by the Board, but in no event later than thirty
(30) days after the filing of such request. The decision of a majority of the
members of the Board made in conformance with this Declaration and the
Development Guidelines with respect to such a matter shall be final and binding.

4.04 Development Guidelines. The provisions and restrictions of this
Section 4.04 (as amended from time to time pursuant to the provisions of this
Section 4.04) shall constitute the Development Guidelines”.

 

  (a) All construction on and improvements made to the Property shall comply
with all applicable Laws.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:341

 

  (b) The ARC shall from time to time enforce the Development Guidelines.

 

  (c) The Development Guidelines may be amended from time to time at the request
of the Developer, any Owner, or the ARC (but, until the Development Period
expires or is terminated, no such amendment shall be effective if it would have
a material adverse effect on any Owner or if it is not approved by the Owners
having a majority of the Voting Shares) for the purpose of regulating the
location, construction and aesthetic appearance of Structures, including,
without limitation, the following:

(i) governing the form and content of plans and specifications to be submitted
for approval pursuant to this Declaration;

(ii) governing the procedure for such submission of plan and specifications; and

(iii) establishing guidelines with respect to the approval and disapproval of
design features, architectural styles, exterior colors and materials, details of
construction, location and size of Structures and all other matters that require
or permit regulation or approval by the ARC pursuant to this Declaration.

 

  (d) Notwithstanding anything to the contrary contained in this Declaration, in
no event shall the Development Guidelines amend Section 5.22 of this Declaration
without the prior written consent of the Owner of the Parcel described on
Exhibit C attached hereto.

 

  (e) The Development Guidelines may establish different guidelines and
requirements applicable to various portions of the Property based on the
applicable Laws.

 

  (f) The ARC shall make a published copy of its current Development Guidelines
readily available to all applicants seeking the ARC’s approval and to each
Owner.

 

  (g) No Structure shall be deemed to be in violation of the Development
Guidelines to the extent that a Certificate of Compliance was issued therefor or
if such Structure was in compliance with the Development Guidelines when
constructed or if the plans and specifications for such Structure were approved
by the ARC, even if a subsequent amendment to the Development Guidelines causes
such Structure to be in violation of the Development Guidelines; provided that
any alterations or improvements made to such Structure or plans and
specifications shall be in compliance with the then-existing Development
Guidelines.

4.05 Submission of Plans and Specifications. No Structure shall be commenced,
erected, placed, moved onto or permitted to remain on any Parcel, nor shall any
existing Structure upon any Parcel be altered in any way which materially
changes the exterior appearance of the Structure or Parcel, unless plans and
specifications therefor shall have been submitted to and approved in writing by
the ARC. Such plans and specifications shall be in such form and shall contain
such information as may be reasonably required by the ARC. The ARC shall not
withhold, condition or delay its approval or consent to any plans and
specifications submitted to the ARC for approval, provided that the ARC shall
not be deemed to be unreasonably withholding, conditioning or delaying its
approval or consent if such plans and specifications are in violation of the
Development Guidelines or this Declaration.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:342

 

4.06 Approval of Plans and Specifications. Upon approval by the ARC of any plans
and specifications submitted pursuant to this Declaration, a copy of such plans
and specifications, as approved, shall be deposited for permanent record with
the ARC and a copy of such plans and specifications bearing such approval, in
writing, shall be returned to the applicant. Approval for use in connection with
any Parcel or Structure of any plans and specifications shall not be deemed a
waiver of the ARC’s right, in its discretion, to disapprove similar plans and
specifications or any of the features or elements included therein if such
plans, specifications, features or elements are subsequently submitted for use
in connection with any other Parcel or Structure. Approval of any such plans and
specifications relating to any Parcel or Structure, however, shall be final as
to that Parcel or Structure and such approval may not be revoked or rescinded
thereafter, provided that there has been adherence to, and compliance with, such
plans and specifications, as approved, and any conditions attached to any such
approval.

4.07 Disapproval of Plans and Specifications. The ARC shall have the right to
disapprove any plans and specifications submitted pursuant to this Declaration
because of any of the following:

 

  (a) the failure to include information as may have been reasonably requested;

 

  (b) the failure to comply with this Declaration or the Development Guidelines;

 

  (c) any other matter which, in the reasonable judgment of the ARC, would be
likely to cause the proposed installation, construction or alteration of a
Structure (i) to fail to be in conformity and harmony of external design and
general quality with the existing standards of the neighborhood and with the
standards for the park, or (ii) as to location, to be incompatible with
topography, finished ground elevation and surrounding Structures.

In any case in which the ARC shall disapprove any plans and specifications
submitted hereunder, or shall approve the same only as modified or upon
specified reasonable conditions, such disapproval or qualified approval shall be
accompanied by a statement of the grounds upon which such action was based. In
any such case the ARC shall, if requested, make reasonable efforts to assist and
advise the applicant in order that an acceptable proposal may be prepared and
submitted for approval.

4.08 Obligation to Act. The ARC shall take action on any plans and
specifications submitted as herein provided within thirty (30) days after
receipt thereof and receipt of any additional matters reasonably requested by
the ARC. Approval by the ARC, if granted, together with any conditions imposed
by the ARC shall be placed in writing on the plans and specifications and shall
be returned to the applicant. Should the ARC fail to act, the applicant may
petition the Board to perform the unperformed obligations the ARC, in which case
the Board shall have the right to act on behalf (and in lieu) of the ARC with
respect to such unperformed obligations.

4.09 Inspection Rights. Any employee or agent of the ARC may, after giving at
least 24 hours business days’ notice, enter upon any Parcel and Structure
thereon during business hours for the purpose of ascertaining whether the
installation, construction, alteration or maintenance of any Structure or the
use of any Parcel or Structure is in compliance with the provisions of this
Declaration and any approval granted by the ARC; and neither the ARC, nor any
such agent shall be deemed to have committed a trespass or other wrongful act
solely by reason of such entry or inspection. The Owner of such Parcel or
Structure that the ARC enters shall have the right to be present during any such
entry by the ARC.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:343

 

4.10 Violations. If any Structure shall be erected, placed, maintained or
altered upon any Parcel, otherwise than in accordance with the plans and
specifications approved by the ARC, such erection, placement, maintenance or
alteration shall be deemed to have been undertaken in violation of this Article
and without the approval required herein. If, in the reasonable opinion of the
ARC, such violation shall have occurred, the ARC shall provide written notice to
the Owner by certified mail, setting forth in reasonable detail the nature of
the violation and the specific action or actions required to remedy the
violation. If the Owner shall not have taken reasonable steps toward the
required remedial action within thirty (30) days after the mailing of the
aforesaid notice of violation, then the ARC shall have the Right of Abatement as
provided in Section 9.02 hereof; provided that, except in the event that such
violation creates a health hazard or a dangerous or emergency situation or
materially adversely affects another Owner, the Owner shall have such additional
time as is necessary to cure such violation (before the ARC exercises the Right
of Abatement) provided that such cure is commenced during such 30-day period and
such Owner is diligently prosecuting a cure to such violation.

4.11 Certification of Compliance.

(a) Upon completion of the installation, construction or alteration of any
Structure in accordance with plans and specifications approved by the ARC, the
ARC shall, upon written request of the Owner thereof or upon the ARC’s own
initiative, issue a Certificate of Compliance, identifying such Structure and
the Parcel upon which such Structure is placed, and stating that the plans and
specifications have been approved and that such Structure complies with such
plans and specifications. A copy of said Certificate shall be filed for
permanent record with the plans and specifications on file with the ARC.

(b) Any Certificate of Compliance issued in accordance with the provisions of
this Section shall be conclusive evidence that all Structures on the Parcel
comply with all the requirements of this Article except as otherwise stated in
the Certificate of Compliance; provided, however, that the Certificate shall in
no way be construed to certify the acceptability, sufficiency or approval by the
ARC of the actual construction of Structures or of the workmanship, or to
present or warrant to anyone the quality, function or operation of the
Structures or of any construction, workmanship, engineering, materials or
equipment.

ARTICLE V. GENERAL COVENANTS AND RESTRICTIONS

5.01 Restrictions on Use. No Parcel, Structure thereon or other portion of the
Property shall be employed for any use other than the use or uses allowed by
this Declaration, the Development Guidelines, the applicable Laws, as the same
may be amended from time to time. The Property shall be used for commercial,
institutional, office, professional, manufacturing, testing, laboratory, and
research purposes and no portion of the Property shall be used for residential
purposes.

5.02 Restriction on Rezoning. No Parcel or other portion or portions of the
Property may be rezoned under any applicable zoning ordinance or resolution
without the prior written approval of the ARC.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:344

 

5.03 Resubdivision of Property. No Parcel may be split, divided, or subdivided
for sale, resale, gift, transfer, long-term lease or otherwise, without the
prior written approval of the ARC of plans and specifications for such split,
division or subdivision. A variance shall not be deemed to be a rezoning.

5.04 Air, Water and Noise Pollution. No use of any Parcel shall be permitted
which, in violation of applicable Laws: (i) emits pollutants into the
atmosphere, (ii) creates noise or (iii) discharges liquid or solid wastes or
other harmful matter into any waterway. The Development Guidelines may be
amended pursuant to Section 4.04(c) above to include such standards. No waste or
any substance or materials of any kind shall be discharged into any private or
public sewer serving the Property, or any part thereof, in ‘ violation of any
regulations of the City of Bogart, Oconee County, or any other private or public
body having jurisdiction.

 

5.05 Solid Waste.

(a) No person shall dump rubbish, garbage, or any other form of solid waste on
any Parcel,

(b) Except during approved construction, and in accordance with any regulations
of the City of Bogart, Oconee County, or any other public or private body having
jurisdiction, no person shall bum rubbish, garbage, or any other form of solid
waste on any Parcel.

(c) Except for building materials employed during the course of construction of
any Structure approved by the ARC, no lumber, metals, bulk materials or solid
waste of any kind shall be kept, stored, or allowed to accumulate on any Parcel,
unless such item is screened or otherwise handled in a manner set forth in the
Development Guidelines. During the construction it shall be the responsibility
of each Owner to insure that the construction site is kept free of unsightly
accumulations of rubbish and scrap materials, and that construction materials,
trailers, shacks and the like are kept in a neat and orderly manner. The
Development Guidelines may be amended pursuant to Section 4.04(c) above to
incorporate provisions relating to the handling of construction materials so as
to avoid unsightliness during the course of construction.

 

5.06 Mining and Drilling. No Parcel shall be used for the purpose of boring,
mining, quarrying, exploring for or removing oil, other hydrocarbons or
minerals; nor shall any Parcel be used for the purpose of drilling for or
removing water, unless done by the governmental body having jurisdiction.

 

5.07 Waterfront Land. On Parcels adjacent to or including lakes, ponds, rivers,
streams, creeks or other water bodies or courses:

 

  (a) no land vehicle shall be stored within twenty (20) feet of the water
boundary thereof; and

 

  (b) no refuse of any kind shall be placed or disposed of therefrom into the
adjacent waters.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:345

 

5.08 Slope and Erosion Control.

(a) No Structure, planting or any other materials shall be placed or permitted
to remain, nor shall any activity be undertaken, which may create erosion,
siltation or similar problems or which may obstruct or retard the flow of water
through drainage channels within the area labels as the “Slope Easement” shown
on Exhibit D attached hereto (the “Slope Easement”). The portion of the Slope
Easement and all improvements thereon located on a Parcel shall be maintained
continuously by the Owners of such Parcel, except for those improvements for
which a public authority or utility company is responsible.

(b) No activity which creates erosion, siltation or similar problems shall be
undertaken on any Parcel without the prior written approval of the ARC of plans
and specifications for the prevention and control of such erosion or siltation.
The ARC may, as a condition of approval of such plans and specifications,
reasonably require the use of certain means of preventing and controlling such
erosion or siltation, which conditions may exceed those contained in applicable
Laws. Such means may include, for example, physical devices for controlling the
runoff and drainage of water, special precautions in grading and otherwise
changing the natural landscape, and required landscaping. The Development
Guidelines may be amended pursuant to Section 4.04(c) above to include
provisions for the prevention and control of erosion and siltation. All such
requirements and guidelines may exceed those contained in applicable Laws.

5.09 Trees. No trees having a diameter of twelve (12) inches or more (measured
from a point three (3) feet above ground level) shall be removed from any Parcel
unless such removal is in conformity with approved landscaping plans and
specifications submitted pursuant to the provisions hereof. The Development
Guidelines may be amended pursuant to Section 4.04(c) above to include
provisions relating to the preservation of trees and other natural resources and
wildlife upon the Property.

5.10 Chemical Fertilizers, Herbicides and Pesticides. No commercial chemical
fertilizers, herbicides or pesticides shall be used on any of the Property,
except products which are available for consumer use through retail sources and
are approved by the appropriate Federal, State and local governmental agencies.

5.11 Machinery. No Structure shall be altered on its exterior by the addition of
any sort of machinery, including air conditioning and heating units, other than
window air-conditioning units, without the prior written approval of the ARC of
plans and specifications for such alteration. Approval of the ARC of such
alteration may be conditioned on the appropriate screening of said machinery.
The Development Guidelines may be amended pursuant to Section 4.04(c) above to
include provisions for the location and screening of machinery.

 

5.12 Signs.

(a) No signs whatsoever, including, but not limited, to, commercial and similar
signs, shall, without the ARC’s prior written approval of plans and
specifications therefor, be installed, altered or maintained on any Parcel, or
on any portion of a Structure visible from the exterior thereof, except:

(i) such signs as may be required by applicable Laws and legal proceedings;

(ii) not more than one “For Sale” or “For Rent” sign, which sign shall comply
with any requirements therefor set forth in the Development Guidelines;

(iii) directional signs for vehicular or pedestrian safety in accordance with
the plans and specifications approved by the ARC.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:346

 

(b) In no event during approved construction of any Structure shall more than
one job identification sign be approved by the ARC, although more than one
entity may be identified on such sign.

(c) Exterior graphics which are incorporated in the design of any Structure
shall require the prior written approval of the ARC of plans and specifications
for such graphics.

5.13 Setbacks. The Development Guidelines may be amended pursuant to
Section 4.04(c) to include provisions for setbacks for the location of any
Structure. No Structure shall be erected or placed on any Parcel unless its
location is consistent with the Development Guidelines.

5.14 Roads and Driveways. No road or driveways shall be constructed or altered
on any Parcel without the prior written approval of the ARC of the plans and
specifications for such roads and driveways. The Development Guidelines may be
amended pursuant to Section 4.04(c) to include provisions relating to the design
and location of roads and.

5.15 Parking. Each Owner shall provide a sufficient number of parking spaces to
meet the requirements of applicable Laws. In addition, each Owner shall provide
a sufficient number of parking spaces to meet the reasonably anticipated needs
of employees and customers using such Parcel, in accordance with plans and
specifications approved by the ARC. Parking facilities for vehicles on any
Parcel shall be constructed or altered in accordance with the prior written
approval of the ARC of plans and specifications for such parking facilities. No
parking or vehicles shall be allowed on any Parcel except on the portions
thereof approved for parking purposes by the ARC. The Development Guidelines may
be amended pursuant to Section 4.04(c) relating to the size, location, design
and adequacy of any and all parking facilities.

5.16 Exterior lighting. Exterior lighting to be erected or altered on any Parcel
or Structure shall be subject to the prior written approval of the ARC of plans
and specifications for such lighting, The Development Guidelines may be amended
pursuant to Section 4.04(c) to include provisions relating to the design,
location and direction of exterior lighting.

5.17 Maintenance. Each Owner shall keep and maintain each Parcel and Structure
owned by him, other than the Landscape Easement area shown on Exhibit D attached
hereto, as well as all landscaping located thereon, in good condition and
repair, including, but not limited to, (i) the repairing and painting, or other
appropriate external care, of all Structures; (ii) the seeding, watering and
mowing of all open space areas; and (iii) the pruning and trimming of all trees,
hedges and shrubbery so that the same are not obstructive of a view of motorists
or pedestrians of street traffic. If, in the reasonable opinion of the ARC, any
Owner shall fail to perform the duties imposed by this Section, the ARC shall
give written notice to the Owner to remedy the condition in question, setting
forth in reasonable detail the nature of the condition. If the Owner shall fail
to take reasonable steps to remedy such condition within thirty (30) days after
the mailing of said written notice by certified mail, then the ARC shall have
the Right to Abatement as provided in Section 9.02 hereof. The Development
Guidelines may be amended pursuant to Section 4.04(c) above to include
provisions relating to the maintenance of Structures and landscaping.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:347

 

5.18 Outside Storage. Outside storage or placement of raw materials, finished
goods, products, supplies and similar materials shall not be allowed unless
screened by enclosures, fences or other devices for which plans and
specifications shall have been approved by the ARC, except for retail garden
centers. The Development Guidelines may be amended pursuant to Section 4.04(c)
to include provisions for the screening of such outside storage.

5.19 Pipes. Except in accordance with the plans and specifications therefor
approved by the ARC, no pipe for the transportation of liquids, slurries or
gases shall be installed on any Parcel above the surface of the ground, except
hoses and movable pipes used for irrigation or firefighting purposes.

5.20 Poles and Wires. Except in accordance with plans and specifications
therefor approved by the ARC, or pursuant to the easement created by Subsection
6.01(a), below, no poles or wires for the transmission of electricity, telephone
messages or the like shall be installed on any Parcel above the surface of the
ground.

5.21 Zoning and Private Restrictions. The Restrictions shall not be construed as
permitting any action prohibited by applicable Laws, or by any deed or lease. In
the event of any conflict, the most restrictive provision of such Laws, deeds,
leases or the Restrictions shall govern and control.

 

5.22 [*]

5.23 Variances. Except with respect to Section 5.22 above, reasonable variances
from the strict application of the limitations and Restrictions set forth in
this Declaration or the Development Guidelines in any specific case may be
granted by the ARC, in its sole and absolute discretion, if such strict
application would be unreasonable or unduly harsh under the circumstances;
provided, however, that any such variance shall not materially injure any of the
Property. Any such variance must be in writing or be contained in written
guidelines or rules promulgated by the ARC, and no such variance shall
constitute a waiver or estoppel with respect to any future action by the ARC.

ARTICLE VI. EASEMENTS

 

6.01 Easements.

 

  (a) Non-exclusive easements and rights-of-way are hereby expressly reserved to
the Association in perpetuity and to the Developer during the Development
Period, in, on, over, under and across the areas labeled as the “General
Easement” (the “General Easement”) on Exhibit D attached hereto for the
following purposes:

(i) the erection, installation, construction, maintenance and use of wires,
lines, conduits and poles and the necessary or proper attachments in connection
with the transmission of electricity, telephone, cable television cables and
other utilities and similar facilities;



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:348

 

(ii) the erection, installation, construction, maintenance and use of
storm-water drains, land drains, public and private sewers, irrigation systems,
pipelines for supplying gas, water and heat, and for any other public or
quasi-public facility, service or function;

(iii) slope control purposes, including the right to grade and plant slopes and
prevent the doing of any activity which might interfere with slopes or which
might create erosion or sliding problems or which might change, obstruct or
retard drainage;

(iv) the erection, installation, construction, maintenance and use of the
roadway shown on Exhibit D as “Gateway East Pkwy” for vehicular and pedestrian
access; and

(v) the erection, installation, construction, maintenance and use of the
drainage facilities shown on Exhibit D as “Storm Water Management”.

The Association, and the Developer during the Development Period, may transfer
or dedicate any easement or right-of-way set forth in this Section 6.01(a) to
any public entity or to any other entity for public purposes, provided that such
transfer or dedication will not materially adversely effect the Association’s
and Owners’ right to use the areas affected thereby pursuant to the
Association’s and Owners’ rights set forth in this Declaration.

(b) Subject to all of the other covenants and restrictions contained in this
Declaration and the Development Guidelines, each Owner shall have the right to
use the General Easement area in any manner not inconsistent with the purposes
for which it is reserved.

6.02 Entry. The Developer, the Association and their employees, agents,
successors and assigns, shall have the right at all reasonable times to enter
upon all parts of each Easement Area for any of the purposes for which such
Easement Area is reserved, without being deemed to have committed a trespass or
wrongful act solely by reason of such entry and the carrying out of such
purposes, provided the same are done in accordance with the provisions of this
Section and the entrant uses commercially reasonable efforts to minimize
interruption to the use and enjoyment of the Parcels by the Owners. The
Developer, the Association and their employees, agents, successors and assigns
shall, to the extent reasonably practical, repair all damage caused by such
entry and leave each Parcel in the same condition and repair as existed prior to
such entry.

ARTICLE VII. ASSESSMENTS

7.01 Covenants for Assessments. Each Owner of any portion of the Property,
including any purchaser at any judicial sale or non-judicial sale under power,
by acceptance of a deed or other instrument transferring ownership of such
portion of the Property, whether or not it shall be so expressed in any such
deed or other instrument, covenants and agrees and shall be deemed to covenant
and agree to pay to the Association any annual Assessments or charges and any
special Assessments, which Assessments are to be fixed, established and
collected from time to time for the purposes of and as provided in this
Declaration.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:349

 

7.02 Purpose of Assessments. The annual and special Assessments shall be
assessed, collected and administered by and for the benefit of the Association.
The Assessments shall be used for the costs set out as follows:

(a) Improving and maintaining: (i) the Easement Areas, (ii) any portion of the
Property owned by the Association and held or used for the common benefit of all
of the Owners, and (iii) any property as to which the Association has a right or
obligation to improve, maintain and/or use for the benefit of the Property
and/or the Owners;

(b) Enforcing the Restrictions;

(c) Paying the expenses of the ARC;

(d) Paying the Association’s management and administrative costs up to a maximum
amount of seven percent (7.0%) per annum of the total annual and special
Assessments; and

(e) Paying any other costs and expenses incurred by the Association pursuant to
this Declaration. All sums received by the Association pursuant to the annual or
special Assessments shall be held in trust for the benefit of all of the Owners
and for the purposes and uses designated herein. The Association shall maintain
appropriate records of all expenditures of funds and all Assessments, which
records shall be open for inspection by any Owner during normal business hours
upon reasonable notice and at said Owner’s cost and expense.

7.03 Annual Assessments.

(a) On or before November 1 of each calendar year, the Board shall cause a
proposed budget for the succeeding calendar year to be prepared. The proposed
budget shall show, in reasonable detail, (i) the categories of expenses and the
anticipated amounts of expenses, as determined by the Board to be necessary or
desirable for the purposes set forth in Section 7.02, above, (ii) any expected
income and estimated sources and amounts thereof for such succeeding calendar
year and any expected surplus from the prior year, and (iii) the amount of the
annual Assessment for such succeeding calendar year. The Board shall cause a
copy of such proposed budget to be sent by first-class mail to each Owner
promptly after such proposed budget is prepared. Thereafter, each Owner may
provide comments and suggestions about the proposed budget to the Board. The
Board shall adopt a budget for the upcoming calendar year and shall cause a copy
thereof to be sent by first-class mail to each Owner no later than January 15 of
said calendar year. Copies of the proposed budget and the existing budget shall
be made available to any Owner requesting a copy thereof upon payment of the
reasonable expense of copying the same, and the books and records of the
Association relating to the same may be examined by any Owner or any authorized
representative of an Owner at the Association’s principal office during normal
business hours.

(b) The annual Assessment shall be allocated among the Parcels and the Owners
thereof, as to which the obligation to pay Assessments shall accrue as of
January 1 of said upcoming calendar year pursuant to the provision of this
Article, in accordance with the method or formula for allocation set forth in
Section 1.05 above, subject to the following limitations and agreements of
Developer. In



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:350

 

calculating the number of acres within Parcels for Assessment purposes, the ARC
may, but is not required to deduct the amount of any property lying within any
Easement Area or particular type of Easement Area, provided that all similar
types of Easement Areas within the Property are treated similarly.

7.04 Special Assessments. In addition to any annual Assessments, the Association
may at any time levy a special Assessment for the purpose of defraying, in whole
or in part, the cost of any unexpected expense for a permitted purpose affecting
all of the Owners. Special Assessments shall be allocated among the Parcels and
the Owners thereof in accordance with the method or formula for allocation set
forth in Section 1.05 above.

7.05 Due Date of Assessments. The obligation with respect to Assessments shall
accrue as to each Parcel and the Owner thereof commencing on the first day of
the first month following the date of recordation in the public records of
Oconee County, Georgia, of the first deed conveying a Parcel from the Developer
to the first Class A Owner. The Assessment Share with respect to each Parcel and
the Owner thereof shall be due and payable in full on or before February 15 of
the year for which such annual Assessment is made. The Assessment Share with
respect to a Parcel as to which the obligation to pay Assessments shall accrue
after January 1 of the then current calendar year shall be prorated on the basis
of the number of months remaining in said year and shall be due and payable in
Ml on or before thirty (30) days after notice by the Association. The due date
of any special Assessment shall be as fixed by the Association in the notice of
special Assessment sent to the Owners.

7.06 Owner’s Obligation for Payment of Assessments. Subject to and except as set
forth in Section 7.8 below (a) the annual and special Assessments provided for
herein shall be the debt of the Owner of the Parcel covered by such Assessments,
(b) no Owner may exempt itself or himself from liability for such Assessments,
and (c) any Assessment Share not paid within the time period specified in this
Article shall bear, and the Owner of the Parcel shall be obligated to pay,
interest at the annual interest rate stated below on the amount of the
Assessment Share from the due date thereof, together with all costs and expenses
of collection, including reasonable attorney’s fees and court costs, and the
Association shall have the right to bring suit against the Owner to recover a
money judgment for all such amounts without foreclosing or waiving the liens
securing same as provided for in this Article. The annual interest rate from the
due date until paid shall be equal to the rate of interest quoted in the Wall
Street Journal as the “Prime Rate”, from time to time, plus two (2%) per annum.

7.07 Assessment Lien and Foreclosure. Subject to and except as set forth in
Section 7.08 below (a) all sums assessed in the manner provided in this Article
but unpaid, together with interest thereon and the costs of collection,
including attorney’s fees as provided above, shall become a continuing lien and
charge on the Parcel covered by such Assessment, which shall bind such Parcel in
the hands of the Owner, and its successors and assigns, and (b) such lien shall
be superior to all other liens and charges against the Parcel, except the liens
for ad valorem taxes and for all sums unpaid on a first priority purchase money
security deed to the extent it secures funds used for the purchase of such
Parcel or the construction of any Structure or other improvement thereon. The
Association shall have the power to release the Assessment lien or to
subordinate it to any other lien and such power shall be entirely discretionary
with the Association. To evidence the Assessment lien, the Board shall prepare a
written notice of Assessment lien setting forth the amount of the unpaid
indebtedness, the date that the unpaid indebtedness was due, the name of the
Owner of



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:351

 

the Parcel covered by such lien and a description of the Parcel. Such notice
shall be signed by the Board and shall be recorded in the office of the Clerk of
the Superior Court of Oconee County, Georgia. Such lien for payment of
Assessments shall attach with the priority set forth above from the date that
such payment becomes delinquent as set forth in this Article. Subsequent to the
recording of a notice of Assessment of lien as provided above, the Association
may institute suit against the Owner to foreclose the Assessment lien in the
same manner as mechanics’ and materialmen’s liens are foreclosed under
applicable Georgia law, and in addition or as an alternative, seek a personal
judgment against the Owner for the amount of the unpaid Assessment plus accrued
interest thereon, all such remedies being cumulative. In any such suit or
proceeding, the Owner shall be required to pay the costs, expenses and the
Association’s actual attorney’s fees incurred, The Association shall have the
power to bid on the Parcel in question at foreclosure or other legal sale and to
acquire, hold, lease, mortgage, convey or otherwise deal with the same. Upon the
written request of any holder of a deed to secure debt on any Parcel, the
Association shall report to said holder any unpaid Assessments remaining unpaid
on that Parcel for longer than thirty (30) days after the same is due. Any such
holder affected by the Assessment lien may, but shall not be required to, pay
any unpaid Assessment and upon such payment, such mortgagee shall be assigned
the debt and lien securing same, without recourse or warranty.

7.08 Estoppel Certificate. Upon payment of such reasonable fee as may be
determined from time to time by the Association and upon the written request of
any Owner, any mortgagee or any person with, or intending to acquire, any right,
title or interest in the Parcel of such Owner, the Association shall furnish a
written statement setting forth the amount of any Assessments or other amounts,
if any, due and owing to Association and remaining unpaid with respect to such
Parcel and/or the Owner thereof and setting forth the amount of any Assessment
levied against such Parcel and/or the Owner thereof which is not yet due and
payable. Notwithstanding anything to the contrary contained in this Declaration,
such statement shall be conclusive against the Association to establish that for
all purposes no greater or other amounts were then due or accrued and unpaid and
that no other Assessments were then levied and unpaid against such Parcel and/or
Owner and the Association.

7.09 No Offsets. Subject to Section 7.08 above, all Assessments shall be payable
in the amounts specified in the levy thereof, and no offsets or reductions
thereof shall be permitted for any reason, including, without limitation, any
claim of non-use of Easement Areas, any claim against the Association or any
claim that the Association or the ARC is not properly exercising its duties and
powers under this Declaration.

7.10 Assessment Cap. Notwithstanding anything got the contrary contained in this
Declaration, without the approval of all Class A Owners (a) no Assessments shall
be made by the Association which result in the total amount of Assessments
applicable to any Parcel and the Owner thereof for any calendar year exceeding
One Hundred and 00/100 Dollars ($100.00) per acre owned by such Owner (the
“Assessment Cap”), which Assessment Cap shall increase by no more than five
percent (5%) per year, and (b) this Section 7,10 shall not be amended
(i) without the approval of all Class A Owners during the Development Period,
and (ii) without the approval of the Owners (exclusive of the Developer) having
a majority of the Voting Share after the Development Period.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:352

 

ARTICLE VIII. DURATION AND AMENDMENT

8.01 Duration. This Declaration and the Restrictions contained herein shall run
with and bind the Property for the longest period permissible under Georgia law.

8.02 Conveyance to a Governmental Entity. Anything in this Declaration to the
contrary notwithstanding, with respect to any portion of the Property, the
provisions of this Declaration shall be inapplicable to any portion of the
Property which is conveyed to a governmental entity for the purpose of providing
public rights of way or utility easements, if upon such transfer, the deed of
conveyance of such fee simple title to such governmental entity expressly states
that (i) this Declaration and the Restrictions contained herein shall not be
applicable to its use for such governmental service or function, and (ii) this
Declaration shall automatically become applicable to any such portion of the
Property if it is used for any purpose other than for providing public rights of
way or utility easements.

8.03 Amendment. Except as otherwise expressly provided in this Declaration, this
Declaration and the Restrictions contained herein may not be amended in any
respect except by an amendment recorded in the Office of the Clerk of the
Superior Court of Oconee County, Georgia, or in such other place of recording as
may be appropriate at the time of the recording of such instrument, pursuant to
prior approval of such amendment by the Owners; provided, however, that
(a) during the Development Period, this Declaration and the Restrictions may not
be amended without the approval of the Developer and all Owners adversely
affected thereby, and (b) the provisions in Section 5.22 shall not be amended
without the prior written consent of the Owner of Parcel described on Exhibit C
attached hereto. This Section 8.03 shall not be amended without approval of the
Owner of the Parcel described on Exhibit C attached hereto.

ARTICLE IX. ENFORCEMENT

9.01 Rights of Enforcement. This Declaration and the Restrictions contained
herein shall inure to the benefit of and shall be enforceable by (i) the
Developer, (ii) the Association and (iii) each Owner. The Association shall
enforce this Declaration and the Restrictions and exercise the Right of
Abatement at the written request of any Owner.

9.02 Right of Abatement.

(a) In the event of a violation or breach of any Restriction contained in this
Declaration, the Association shall give written notice by certified mail to the
Owner setting forth in reasonable detail the nature of such violation or breach
and the specific action or actions needed to be taken to remedy such violation
or breach. If the Owner shall fail to take reasonable steps to remedy such
violation or breach within thirty (30) days after the mailing of written notice,
or if such violation or breach shall not be remedied within sixty (60) days
after the mailing of said written notice (which sixty-day period shall be
extended as reasonably necessary if a cure to such violation is commenced by the
applicable Owner within said 30-day period and such Owner is diligently
prosecuting a cure to such violation), then the Association shall have the Right
of Abatement.

(b) The Right of Abatement, as used in this Declaration, means the right of the
Association, through its agents and. employees, to enter at all reasonable times
upon any Parcel or Structure, as to



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:353

 

which notice of a violation, breach or other condition to be remedied has been
given pursuant to this Declaration, and to take the actions specified in such
notice to abate, extinguish, remove or repair such violation, breach or other
condition which may exist thereon contrary to the provisions hereof, without
being deemed to have committed a trespass or wrongful act solely by reason of
such entry and such actions, provided such entry and such actions are carried
out in accordance with the provisions of this Section, and with the costs
thereof, including the costs of collection including reasonable attorneys’ fees,
together with interest thereon at twelve percent (12%) per annum, to be a
binding obligation of such Owner enforceable in law, as well as a lien on such
Owner’s Parcel enforceable in law, as well as a lien on such Owner’s Parcel
enforceable pursuant to the provisions of Section 9.04 hereof. Such lien shall
be superior to any and all charges, liens or encumbrances which may in any
manner arise or be imposed upon the Parcel after such entry whether arising from
or imposed by judgment or decree or by any agreement, contract, mortgage, deed
to secure debt or other instrument, excepting only (i) such liens for taxes or
other public charges as are by applicable Laws made superior, and (ii) first
priority purchase money security deed to the extent it secures funds used for
the purchase of such Parcel or the construction of any Structure or other
improvement thereon.

9.03 Specific Performance. Nothing contained in this Declaration shall be deemed
to affect or limit the rights of the Developer, the Association or any Owner or
enforce the Restrictions by appropriate judicial proceedings or to recover
damages; however, it is hereby declared that it is impossible to measure in
money the damages which will accrue to a beneficiary hereof, its transferees,
successors or assigns, by reason of a violation of, or failure to perform any of
the obligations provided by this Declaration; and, therefore, the Developer, the
Association and any Owner shall be entitled to relief by way of injunction or
specific performance, as well as any other relief available at law or in equity
to enforce the provisions hereof.

9.04 Enforcement of Lien. If any interest, cost or other charge is not paid as
required by this Declaration, the Association may bring either (i) an action at
law against the Owner obligated to pay the same, or (ii) an action by suit,
judgment and foreclosure to foreclose, in accordance with the law in the same
manner as foreclosure of statutory liens for the improvement of real property,
any lien created by this Declaration against the Parcel or Parcels subject to
the lien, or may bring both actions, for the purpose of collecting Assessments,
costs or charges plus any interest thereon and costs of collection, including
reasonable attorneys’ fees. The Association shall have the power to bid on the
Parcel or Parcels at the foreclosure sale, and to acquire, hold, lease, encumber
and convey the same.

9.05 No Waiver. The failure of the Developer, the Association, or the Owner of
any Parcel, his or its respective legal representatives, heirs, successors and
assigns to enforce any Restrictions herein contained shall in no event be
considered a waiver of the right to do so thereafter, as to the same violation
or breach or as to any violation or breach occurring prior or subsequent
thereto.

ARTICLE X. MISCELLANEOUS

10.01 No Reverter. No Restriction herein is intended to be, or shall be
construed as, a condition subsequent or as creating a possibility of reverter.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:354

 

10.02 Invalidity. A determination by a court that any provision hereof is
invalid for any reason shall not affect the validity of any other provision
hereof.

10.03 Interpretation. The Association shall have the right to construe and
interpret the provisions of this Declaration and in the absence of an
adjudication by a court of competent jurisdiction to the contrary, such
construction or interpretation shall be final and binding as to all persons or
property benefitted or bound by the provisions hereof.

10.04 Headings. The headings of the Articles and Sections hereof are for
convenience only and shall not affect the meaning or interpretation of the
contents of this Declaration.

10.05 Gender. Throughout this Declaration, the masculine gender shall be deemed
to include the feminine and neuter, and the singular, the plural, and vice
versa.

10.06 Notices. All amendments, notices, requests, objections, waivers,
rejections, agreements, approvals, disclosures or consents of any kind made
pursuant to this Declaration, the Development Guidelines, or with respect to the
Restrictions, whether made by the Developer, the Association or any committee
thereof, any Owner or any other person shall be in writing. Any such
communication to the Developer shall be deemed effective for all purposes as of
the date such communication is mailed, postage prepaid by registered or
certified mail, return receipt requested, addressed to the Developer at the
Oconee County Board of Commissioners, Oconee County Courthouse, Watkinsville,
Georgia 30677, or at such other address as may be furnished by the Developer.
Any such communication to the Association shall be deemed effective for all
purposes as of the date such communication is mailed, postage prepaid by
registered or certified mail, return receipt requested, addressed to the
Association at the Oconee County Board of Commissioners, Oconee County
Courthouse, Watkinsville, Georgia 30677, or at such other address as may be
furnished by the Association. Any such communication to any Owner shall be
effective for all purposes as of the date such communication is mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such Owner at his address as listed on the real property ad valorem tax records
of Oconee County, Georgia. Owners shall have the right to designate another or
additional notice addresses by providing written notice to the Association.

10.07 Developer to Act for Board and ARC. Notwithstanding anything contained in
this Declaration to the contrary, it is understood and agreed that, from the
date of this Declaration through December 31, 2013, the Developer shall have the
right to act for and on behalf of the Board and ARC with respect to all matters
in this Declaration requiring the approval or other action of the Board or the
ARC (or both of them).

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:355

 

IN WITNESS WHEREOF, the Developer has caused this Declaration to be duly
executed under seal, as of the date first above written.

 

Signed, sealed and delivered in the presence of:     Oconee County Industrial
Development Authority LOGO [g658312exc_081a.jpg]     By:   LOGO
[g658312exc_081d.jpg]

 

     

 

Unofficial Witness       Chairman LOGO [g658312exc_081b.jpg]     Attest   LOGO
[g658312exc_081e.jpg]

 

     

 

Notary Public       Secretary [AFFIX NOTARY SEAL]       (Authority Seal) LOGO
[g658312exc_081c.jpg]       LOGO [g658312exc_081f.jpg]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:356

 

Exhibit A

All that tract or parcel of land, situate, lying and being partially within the
city limits of Bogart, in the 240th District, G.M., Oconee County, Georgia, and
being known and designated as Tract 1 containing 52.149 acres as shown on plat
entitled “Survey for Oconee County Development Authority”, by Ben McLeroy and
Associates, Inc., Ben McLeroy, registered surveyor, dated August 11, 1997,
recorded in Plat Book 32 page 7, in the Office of the Clerk of the Superior
Court of Oconee County, Georgia, all as more particularly shown as Tract 1 on
said plat attached hereto as Exhibit A-1.

 

LOGO [g658312exc_082.jpg]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:357

 

EXHIBIT A-1

 

LOGO [g658312exc_083.jpg]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:358

 

Exhibit B

All that tract or parcel of land, situate, lying and being partially within the
city limits of Bogart, in the 240th District, G.M., Oconee County, Georgia, and
being known and designated as Tract 4 containing 52.827 acres as shown on plat
entitled “Survey for Oconee County Development Authority”, by Ben McLeroy and
Associates, Inc., Ben McLeroy, registered surveyor, dated August 11, 1997,
recorded in Plat Book 32 page 7, in the Office of the Clerk of the Superior
Court of Oconee County, Georgia, all as more particularly shown as Tract 4 on
said plat attached hereto as Exhibit B-1.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:359

 

EXHIBIT B-1

 

LOGO [g658312exc_085.jpg]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:360

 

EXHIBIT C

All that tract or parcel of land lying in and being a part of the 240th GMD of
Oconee County, Georgia, containing 12.616 acres and being shown as Tract 1 on an
ALTA/ACSM Land Title Survey by Ben McLeroy and Associates, Inc. for Rooker
Company dated July 17, 2013 and being more particularly described as follows and
shown on said survey attached hereto as Exhibit C-1:

Commence at a 1/2 inch reinforcing rod situated at the point of intersection
formed by the southerly right of way line of Aiken Road (80’ R/W) and the
westerly right of way line of McNutt Creek Road (80’ R/W), said 1/2 inch
reinforcing rod being the TRUE POINT OF BEGINNING; run thence the following
courses and distances along the westerly right of way line of McNutt Creek Road:
(i) South 39 degrees 21 minutes 10 seconds West 98.40 feet to a point, (ii)
151.27 feet along and around a curve with a counter-clockwise rotation and a
radius of 5813.02 feet, the chord measurement thereof being South 38 degrees 36
minutes 26 seconds West 151.27 feet to a 1/2 inch reinforcing rod; thence
leaving said right-of-way the following courses and distances: (i) North 51
degrees 40 minutes 32 seconds West 203.33 feet to a 1/2 inch reinforcing rod,
(ii) South 36 degrees 26 minutes 26 seconds West 222.35 feet to a 1/2 inch
reinforcing rod, (iii) South 55 degrees 30 minutes 58 seconds East 203.42 feet
to a 1/2 inch reinforcing rod situated on the westerly right of way line of
McNuttt Creek Road; run thence 250.49 feet along the westerly right of way line
of McNutt Creek Road, along and around a curve with a counter-clockwise rotation
and a radius of 2106.00 feet, the chord measurement thereof being South 31
degrees 31 minutes 29 seconds West 250.35 feet to a 1/2 inch reinforcing rod;
thence leaving said right-of-way the following courses and distances: (i) North
62 degrees 33 minutes 08 seconds West 2.26 feet to a point, (ii) 165.77 feet
along and around a curve with a counter-clockwise rotation and a radius of
280.00 feet, the chord measurement thereof being North 79 degrees 30 minutes 45
seconds West 163.36 feet to a point, (iii) South 83 degrees 31 minutes 38
seconds West 100.53 feet to a point, (iv) 169.59 feet along and around a curve
with a clockwise rotation and a radius of 220.00 feet, the chord measurement
thereof being North 74 degrees 23 minutes 22 seconds West 165.42 feet to a
point, (v) North 52. degrees 18 minutes 22 seconds West 144.07 feet to a point,
(vi) 144.14 feet along and around a curve with a counter-clockwise rotation and
a radius of 280.00 feet, the chord measurement thereof being North 67 degrees 03
minutes 14 seconds West 142.56 feet to a 1/2 inch reinforcing rod; run thence
the following courses and distances: (i) North 15 degrees 41 minutes 12 seconds
East 165.79 feet to a 1/2 inch reinforcing rod, (ii) North 36 degrees 26 minutes
20 seconds East 726.16 feet to a 1/2 inch reinforcing rod situated on the
southerly right of way line of Aiken Road; run thence the following courses and
distances along the southerly right of way line of Aiken Road: (i) 238.71 feet
along and around a curve with a clockwise rotation and a radius of 6234.71 feet,
the chord measurement thereof being South 62 degrees 36 minutes 35 seconds East
238.70 feet to a point, (ii) 473.58 feet along and around a curve with a
clockwise rotation and a radius of 2353.61 feet, the chord measurement thereof
being South 55 degrees 45 minutes 03 seconds East 472.58 feet to a 1/2 inch
reinforcing rod being the TRUE POINT OF BEGINNING.



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:361

 

EXHIBIT C-1

 

LOGO [g658312exc_087.jpg]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

BK:1220    PG:362

 

EXHIBIT D

PLAN OF EASEMENTS

 

LOGO [g658312exc_088.jpg]



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “D”

Landlord’s and Tenant’s Maintenance, Repair and Replacement Obligations

LANDLORD OBLIGATIONS: Roof, foundations, structural components, exterior walls
(exclusive of all glass and exterior doors), all utility, electrical and other
components and systems and amenities serving the Buildings to the extent such
utilities are located outside the Buildings (including all roads) and any items
not specifically listed as Tenant’s obligations below, but specifically
excluding all of the items listed as Tenant Obligations below.

TENANT OBLIGATIONS: HVAC equipment, mechanical systems, warehouse lighting,
office lighting, outside lighting, electrical systems, interior of the Buildings
(except as specifically set forth above as Landlord’s obligations), plumbing,
landscaping, all maintenance and repairs necessary or required to Tenant’s
fixtures, equipment, alterations and improvements installed by Tenant.

 

58

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “E”

Right of First Refusal

During the Term of the Lease and provided no Event of Default then exists beyond
any applicable notice and cure period, Landlord hereby grants to Tenant a right
of first refusal to purchase the Premises (the “Right of First Refusal”) on the
terms set forth below.

1. If Landlord shall receive, at any time during the Term, a bona fide offer
(including, but not limited to, a proposed contract or letter of intent) to
purchase the Premises or any portion thereof (herein an “Offer”) and if such
Offer is acceptable to Landlord, Landlord shall give Tenant the first right to
purchase said Premises (or designated part thereof) upon the same terms and
conditions of such Offer. Except as set forth below, any agreement to transfer
of membership, stock, partnership interest or other ownership interest in
Landlord (whether directly or indirectly) shall constitute an Offer and shall be
subject to Tenant’s Right of First Refusal herein, in which case the term
“Premises” used in this Exhibit “E” shall mean such ownership interest. Landlord
shall sell the Premises pursuant to a written offer to purchase only and will
not accept any oral offer to purchase the Premises. Landlord shall, promptly
following its determination that such an Offer is acceptable, deliver to Tenant
a written notice that such an acceptable Offer has been received and include a
fully-executed copy of such Offer, which Offer shall include (without
limitation) the exact property to be sold, the proposed sale price, the period
for due diligence review of the Premises, the amount of time prior to the
closing date, and the name and address of the prospective purchaser to the
extent known to Landlord. Tenant shall then have ten (10) business days after
receipt of said notice to accept the terms and conditions of said Offer by
giving written notice to that effect to Landlord. If Tenant shall give such
notice of acceptance to Landlord as aforesaid, the sale shall be consummated in
accordance with the terms of said Offer and of those terms set out in this
Exhibit “E” which are not inconsistent therewith, and Landlord’s interest in the
Premises (or designated portion thereof) shall be conveyed to Tenant by a good
and sufficient Limited Warranty Deed conveying a good and clear record and
marketable title thereto, free from all (a) monetary and voluntary liens and
encumbrances except ad valorem taxes not past due, and (b) other liens and
encumbrances except as stated in the Offer, and Landlord and Tenant shall
proceed in good faith and with reasonable diligence to effect such conveyance.
In the event that Tenant shall reject said terms and conditions or fail to give
notice to Landlord within said ten (10) business day period, Landlord may
proceed to sell the Premises (or such designated portion thereof) to such party
or any other third party during the following six (6) month period from the date
Tenant rejects (or is deemed to have rejected) the Offer at no less than 97% of
the price set forth in the Offer and upon substantially the same terms,
provisions and conditions as set forth in the Offer. In the event that
(i) Landlord fails to timely consummate a sale subject to the Right of First
Refusal as herein permitted, or (ii) Landlord receives a bona fide offer to
purchase any portion of the Premises not the subject of a prior Offer, then in
each instance Landlord shall thereafter give Tenant notice of any succeeding
bona fide Offer to purchase the Premises or any portion thereof which may be
acceptable to Landlord during the Term. Should Landlord consummate a sale to an
unrelated third party as herein permitted, then the Right of First Refusal with
respect only to that portion of the Premises that is the subject of such
conveyance shall be forever terminated and shall be of no further force and
effect. In addition, if Tenant exercises the Right of First Refusal and
thereafter fails to close the purchase of the Premises for any reason other than
a default by Landlord, then the Right of First Refusal with respect only to that
portion of the Premises that is the subject of such proposed conveyance shall
also be forever terminated and of no further force and effect.

2. The foregoing shall not limit or restrict the rights of any bona fide
mortgagee of Landlord from exercising any rights that it may have under its
mortgage. The Right of First Refusal shall not apply to transfers in connection
with a condemnation and the Right of First Refusal shall terminate as to any
property conveyed in a condemnation. Nothing contained herein shall prevent
Tenant from bidding at any foreclosure sale or otherwise make arrangements with
any lender to purchase all or any portion of the Premises.

 

59

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

3. The Right of First Refusal shall not apply to transfers among the existing
members, stockholders, partners or other persons or entities having a current
ownership interest in Landlord (collectively “Owners”) or to companies wholly
owned or controlled by Landlord or family members of one or more of the Owners
or to entities wholly owned and controlled by such family members or to any
financing with an institutional lender (i.e., a bank or insurance company) or
foreclosure sale or deed in lieu of foreclosure. Upon any foreclosure sale or
deed in lieu of foreclosure by such an institutional lender, the Right of First
Refusal shall automatically terminate.

4. Notwithstanding an automatic termination of the Right of First Refusal as set
forth above, upon the termination of the Right of First Refusal, Tenant shall
enter into a written acknowledgment evidencing such termination if requested by
Landlord.

5. No Offer shall include any value attributable to buildings or improvements on
the Premises paid for by Tenant, nor shall Tenant, as the owner of such
buildings and improvements, ever be required to pay for such buildings or
improvements in exercising the Right of First Refusal hereunder.

6. If Tenant purchases the Premises, any prepaid rent will be credited against
the purchase price.

[END OF EXHIBIT “E”]

 

60

 

 

Tenant: Synageva Biopharma Corp., a Delaware corporation Address:
                                        , Oconee County, Georgia
                     Landlord: RP GATEWAY, LLC, a Georgia limited liability
company



--------------------------------------------------------------------------------

[*] = Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

EXHIBIT “F”

NON-OFFICE AREA (SHADED)

[* Two pages redacted *]